Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 1 of 50 Page ID #:201



 1          437.    APMA,RFUMS,DOE, Navient, and State of Illinois, intended to conduct

 2   the affairs of the enterprise—to charge for benefits and services it doesn't provide—by a

 3   pattern of racketeering activity, through: a violation of or attempted violation of 18

 4   U.S.C. §1341 performed by DOE; a violation of or attempted violation of 18 U.S.C.

 5   §1341 performed by the State of Illinois; a violation of or attempted 18 USC 1581(A)

 6   performed by Navient; a violation of or attempted violation of 18 USC 1581(B)

 7   performed by Navient; a violation of ar attempted violation of 18 USC §1584(A)

 8   performed by DOE; a violation of or attempted violation of 18 U.S.C. §1584(A)

 9   performed by the State of Illinois; a violation of attempted violation of 18 U.S.C. §1341

10   performed by RFUMS; a violation of or attempted violation of 18 U.S.C. §1341

11   performed by RFUMS; a violation of or attempted violation of 18 U.S.C. §1341

12   performed by APMA.

13          438.    Navient, Department of Education, State of Illinois, RFUMS,and APMA,

14   each instigated the commission of a union, group, association and joint venture—with

15   purpose of selling and charging for benefits and services not rendered—as a violation of

16   or attempted violation of 18 U.S.C. §1341 performed by DOE; as a violation of or

17   attempted violation of 18 U.S.C. §1341 performed by the State of Illinois; as a violation

18   of or attempted 18 U.S.C. §1581(A) performed by Navient; as a violation of or attempted

19   violation of 18 U.S.C. §1581(B) performed by Navient; as a violation of or attempted

20   violation of 18 U.S.C. §1584(A) performed by DOE; as a violation of or attempted

21   violation of 18 U.S.C. §1584(A) performed by the State of Illinois; as a violation of

22   attempted violation of 18 U.S.C. §1341 performed by RFUMS; as a violation of or




                                                201
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 2 of 50 Page ID #:202



  1   attempted violation of 18 U.S.C. §1341 performed by RFUMS; as a violation of or

  2   attempted violation of 18 U.S.C. §1341 performed by APMA.

  3          439.    The DOE,State of Illinois, Navient, RFUMS, and APMA,each instigated

 4    the commission of union, group, association and joint venture operating for the common

 5    purpose of selling and distributing subprime student loan obligations, lacking in

 6    educational benefits, services, and quality, as prime educational loan obligations, with

 7    guaranteed benefits, services, and quality" as a violation of or attempted violation of 18

 8    U.S.C. §1341 performed by DOE; as a violation of or attempted violation of 18 U.S.C.

 9    §1341 performed by the State of Illinois; as a violation of or attempted 18 U.S.C.

10    §1581(A) performed by Navient; as a violation of or attempted violation of 18 U.S.C.

11    §1581(B) performed by Navient; as a violation of or attempted violation of 18 U.S.C.

12    §1584(A) performed by DOE; as a violation of or attempted violation of 18 U.S.C.

13    §1584(A) performed by the State of Illinois; as a violation of attempted violation of 18

14    U.S.C. §1341 performed by RFUMS; as a violation of or attempted violation of 18

15    U.S.C. §1341 performed by RFUMS; as a violation of or attempted violation of 18

16    U.S.C. §1341 performed by APMA.

17           440.    In every possible manner herein alleged, the DOE, Navient, RFUMS,

18    APMA,and State of Illinois sought to capitalize on Dr. Abazari's weakened physical

19    condition, in calculated and coordinated attacks, to increase physiological harm, and to

20    overpower Dr. Abazari objections, using force and inducing emotional submission-

21    through a psychological state of learned helplessness:




                                                 202
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 3 of 50 Page ID #:203




  1

  2   (Left—On or around February 7, 2016) (Right—On or around November 14-2010)

 3           441.    Navient and DOE are financially benefiting from the conspiracy in

 4    extracting additional payments—in the amount of $110,174.09—above and beyond the

 5    average debt of $162,660 represented to "Incoming Podiatry Students" for RFUMS

 6    Podiatry program.

 7           442.    RFUMS is financially benefiting from the conspiracy in being allowed to

 8    evade accountability for victimizing countless students, while still remaining eligible to

 9    participate in the William D. Ford Direct loan program pursuant to 20 U.S.C.

10    § 1085(a)(1), to victimize even more students.

11           443.    State of Illinois is financially benefiting from the conspiracy by funneling

12    students into instate programs, by securing the enterprise's continued instate viability to

13    receive federal aid, while removing accountability.

14                                    CAUSE OF ACTION 12:

15    (FEDERALLY PROTECTED ACTIVITIES 18 U.S.C. ~245(b)(1)(E) and 42 U.S.C.

16                                               §19g3)

17           444.    Dr. Abazari repeats and realleges each and every allegation contained in

18    paragraphs 1 through 443 as if fully set forth herein.

19           445.    As noted by a screenshot of DOE records, the DOE created, owns, and

20    operates the Public Records IPEDS Data Collection System:



                                                  203
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 4 of 50 Page ID #:204



                                               zass-1~                                                                                                                        IPEDS Help Deak

     ~I PEDS                                   Data Coltectian System
                                                                                                                                                                                 ~en~ z2s zese
                                                                                                                                                                               ioedshelo~di.om


     NGES National Cemar for EAucabon Statistics                                                                                                          OMB NO. IB50 0592: Pyprovei E~pnes i2~a~r2o~[




                                                                                                                                                 x`!1'1
           COYPOHEHIS
                                                                      31ud~zr9 >~in:<ricial hid                                      c:~: ~,:,:~:~:_„
          ..,':!piety ,~                                              ~sraduulior. R2ies
              ....:i'dit c... _ ...srti                               ?J~°b Lir2:::i21iJ:1 t«t~5                                     . .. ~c. rfte...,:.:rc_,
                                                                      r'.::n-:~cions
                                                                      O..^,come F.ie~s~;ure;

                                          COOHDIN~TOPS~                 ItEYHOLUEf15:              OONDIHFTONB~.                           o~oexs:                     rnono~+.*oxs:
         .,.._ ,..~                       Gi::sed                      .~ I~~sed                  ~,IuseC                                                                  Sr7
                                                                           o.,_.. Est' ,           ,i :.see. ..,:~;                        ,.F   ,,ce'~                  ,,.i ~~,. ., ,



           Bgporting Resources                                                    Data Submission Requirement
           Access resources That will help with successful submission.            The completion of all IPEDS surveys, in a timely and accurate manner, is mandatory for all
                                                                                  Insluutions that participate or are applicants for participation In any Federal financial assistance
                                                                                  program authorized by Title IV of the Higher Education Act of 1965, as amended. The
                                                                                  completion of the surveys is mandated by 20 USC 1094, Section 4B7(a)(17).
           Registration
                                                                                 The collection and repotling of raciaVethnic data ere mandatory for all institutions that receive.
           The 2015-16 data collection cycle opens August 5, 2 15.
                                                                                 era applicants for, or expect m be applkants for Federal financial assistance as delined in the
           Tha surveys available for completion as o1 that date include:          Department of Education (ED)regulations implementing Title VI of the Civil Rights Act of 1964
                                                                                 (34 CFR 100.13), o~ defined in any ED regulations implementing Title IX of the Education
          ~ Registration                                                          Amendments of 1972. The collection o1 raciaVethnic data in vocational programs is mandated
          ~ Institution Identification                                           by Section 421(a)(1) of the Cad D. Perkins Vocational Education Act.
          ~ Report Mapping (if applicable)                                        The reporting of raciaVethnic and gender data for InstiWional staff on the Human Resources
         .I IC Header                                                              omponent is also mandated by P.L. BB-352. Title VII of the Civil Rights Act of 1964, as
                                                                                  a mendetl by the Equal Employment Oppotlunily Act of 1972(29 CFR 1602, subpatls O, P, and
           Keyholders should be registered prior to August 26. The CEO            D). in odd-numbered years (i,e„ 2oo7-tie, 2oo9-to, etc.), for institutions with fifteen (15) or more
           of any instAution without a registered Keyholder by that date          full-time employees.
           will 6e contacted by the IPE~S Help Desk so that a one may
           be appointed. The Keyholder may 6e changed at any time                 For those instdutions not required to complete this survey on the basis of the above
           during the colledian cycle.                                            requirements, completion is voluntary and authorized by P.L. 103-382, National Education
                                                                                  Statistics Act 011994, Sec. 404(x).
          The IPEDS Help Desk is available by (BTI) 225-2568 or
          ioedshalo~tli,oro to answer any questions you may have.                 IPEDS data are not collected under a pledge of confidentiality




     U.S. DapaMmeM of Etlueatlon                                                                              Sollwa~e P~ovlOer gewurces         Use of Gookias             SecM1on 500 Compliance
                                                                                                              9rowse~s Su000rtetl                Troubleshoo0na             NCES Pnvacv Policv



 1

 2                      446.                DOE expressly represents to the public and admits the benefit of any

 3   program or activity receiving federal financial assistance, as provided for by RFUMS,is

 4   "placement services for program completers," for the period 2008-2014:




                                                                                                          204
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 5 of 50 Page ID #:205



      Natlon~ICenterlerEioc~tl~a Shtlatl~a
      IPEDS Data Center

      NesollnA FfanYlln tlnNorefry e[ Medlcln~ on8 Selonss
       nnlo         5558
      OnE]0        Y165900
      wtllrv~           mn Bvy noaE, Mayen micege, ~4 booze-aaY5
      W~61WJrr wwN,rawIlnOlnnWin.Nu/


      IMtXJtlllr AO41MM PibdtVl ValtwfYy M111~%d~UlBi~.ct(i~l3LB1




                  rt~fe~~ow~r~y [,ry~~IX   umouwaymns en opeM by yp.0 imYpiUan'~~fMa%nenmmor~~
             wduw+
      ttyourbn o      W v rot olfei wa.p~oorW. wa.f~mic o m+mun9 P'~Iw~u~~l vram~u. w✓ ~n M eiPMae co ~eriplRatlW
          nyeMw~ IPE~S n.my.
                          p~ on~l. riur uE b ~ c~lttlole. aN~ee. o mna.bmui ~.vrtl
                  Md~m c. Mb~q b e cwlJeY. MPr.u Lp'm+
                  Cm~in~ .o Pa~vwiul lymNe~leureme mho
                  avrulo~w w.wf~moi I~.~I Yarn^+


                  SavneeYfM~~~l


      IABIIIPof~ RWY4itl FIMMM i~MW1lk ofi~~llfl'N Mblelulo~{i16656~.

      p~r[A-nlulon fut~m~t


      ~_rro. r     i~.. ~~ ~ ~        .         ~ o.o . .w NAy wu+~M ~una~.w.me~n .a..w~o~Ta. ~Ywd
                 ,.~ im~~.e .n r,wn ~r...onor. o. w.. m.mi.ew~.~~~m+.,a w.ii no a..~sae ~o u~ wm.'x =~ tom..y.
       r~pn r.
      He
      MIWo. 9bt~ment Uf4                        ~~ ...«.,
                                                Rm~e eepri ~RL wm TMII a TR~Ir
      M mo- e~z~mre~t


                                                                                                                    __
      Il4MrtlgK 31NMW RMFkM 1J1i.MME'l~I~MYd~L~W.BdICWrIK566lY                                                <.~ ..:




            ~    seV.~~.e oi.~.m wa~o.mn




      i_ wn.~ irn~+ o+ aoe-mi ro.mtna ow.on~mnt~ oa orr.~na M wur inwwmtwnt tenm~ ,e n,.e ~pdy~

                 ouu~              ip ~pore~ni~(e-I~emnp)


                   _       /~'~Y                              m'Y                    r     Mfmw


                 W~er~nWrwnM mYp~


           r               SNtlwRa on wriplele ~nN PePaal~m ~n ~M~ v~ee of           tv~

                          Sl~iewm mint mnpNo Mdr pcpendan M enoNv n~IwLM !w ~rMn ~rme W W ~slte~mn
                      _    T~I~Yulwtlon    +4P~'~a MIF~~YM bN~NILW mNfimvonrcpcwuv~YV~C~~n




      ~rueNBw AYnin6Yr~nf6n Ga.           H d 1MtlbNe~D Ewa(1~+~v;r

                                                 o~~~MEert s
        ~I~yo_~Irie~f~~tim+9r.rthEasnei+~~6a~              Eu.e gun artn aNii a.yRm C~M*rt~ol ~tuM atme
      u nd~rgnau~re lesei, r,w marzp ys~n of cm¢1wtl mnape+~vH norY v~ fequlnE em mimce~

      NumWro y    n

      d. ~n~cn u i~: Fo~l,-M.,~ ex.e,iwa .wee» .r~.kez ae wrx.ae Dv Y~*~• ~b+~uucnv[~k ~I wet xFfeyl




                 o~.~      c~. e.r~b.awsm wu~ue~r
            r    Na ro i ,e mo.a




 2

 3                        447.                DOE expressly represents to the public and admits the benefit of any

 4   program or activity receiving federal financial assistance, as provided for by RFUMS,is

 5   "placement services for program completers," for the period 2008-2014:




                                                                                                                 205
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 6 of 50 Page ID #:206



        Natlonsl Center fer Educatlon S[atlstics
        IPEDS Data Center

         Rncelintl Franklin Ynivereity M M~edicina antl Science
         unlflo          ssB
         OVlIO        00X65900
         waa....                   aria, ne~m cn~~.oe, i~, saow-3o9s
         w.n ~aa.... www..a.n~ervY
                                 .~ru~.ae~/

                                                                                        . ..    .
        InaenNwi,Jloa.ena kiarta~tmpaMMY:dwo~aeN a.~ s~urw. riue.s;
        hav~M1


        v-rih,cw ott~follo.W~g rypw oY ln~trvcUaNpro           sin olfa.~U OY Yaur irvlttvtiunY[CM1wc ane orm rv]
        ll~w~.- M.Whrtivn does not o/le~ ac~peWrrM. ec~dcm~c ar con~nWnq P~+~a P~~~9eme. you er~~nof upcCce eo mmpl~e Mle
        a ~m oHnr IPEOS ~urv~y

                         OrtupWcn~l. may e.0 b e ceNl~cnb, pree. or eM~r rortn~l ~waN



                         Con~n~ rip pM~eabnel fyoero~cmYwaw and Y)

                    ~    Recraetlan~l «evouboncl flel~ure) pmg                 e

                         Atl ult batic a renrotllal M1utructlon or M1IpM1 Wood e~Nve W nvy

                    r    9e~vnd~ry (~qn aUodl


        Intlh~jlpn~.RpuBn{i!'nril~ilh~w~8y dltrl1{k~c vujEWi~rp[iRyS~}
        IAMM~


              nit          n    +~,~~~ 'o
                                                ~'~`fnytlt~rttmv Errox nei Ml..9~~sflen rtara ~n lmpac(~frro..phoe~~Nw IPFSS
                                            mq ~arlcv g~o`i                                         afvWnls. MYsu rvpMeJ
        ~~omctfy lr.apes              ror. pWene mnlace~~Ihty~WSK ~s".~~3~~.33S.3.is6Ncv~~rhs r~sor.

                               ~~ ~ MM ar a~mnUe~~

                                      N           rm                     emn a     mrrtml (IC aovllceel~)




                                    PrivN~ nol-Iw-proilt Intlep~ndent (no rellploun ~MII~Eon)
                                 Q P Me na fa-0               ~~ r   p   e eMllelron - 9elea e/IIIlallan belw
                                    '_.—.—
                                     ~:.~. .:': 1.:::..: '.


  L




        k+etltllHOR.IIdW~ ntl RrwWM UIgVq~phy o!l.F~Sdn~ nr~ 5dt~rmr eu55581
        Ir1oYMi

        Pert C - 5[utl~nt S~rvlCw - Dl~bnce Opporlunitlm
        .Which eP tie ~olluwlrrg xclaGbd studQM nervitas are oRcretl Gy your Inatffuilvn7[Check att tlmt apply]
        4


                        Remetllal seMces

                        Pcatlemklmree! rnurt~eling eerWme

                        Employment semcee lar current stutlenLs

                        Placement aervirts (or poprem wmplelen

                        On+~ampus day care for children of sNtleri6

                        Norte of Ne above



        S.Ooas your IrStIEuUm Mare tla mm dOrery or ers you financfallq e~PPnfUng a enareJ IlUrary with anoU~ar posteaep~ary .

        edufa110n irt![kuliOn7


                        Have ow aWn GbrMy

                        Do ~o! have our own library Dut caitribute fl nenuel suppoh to e shared Ilb~ary

                        NeiNar N Me above

        E. in0i~ite ~~h~ttiar ar nnt'arty o!SAB falWwin9 MtamaGv~ tuition plans erb otiarvJ ~y your m~Gt~tion.


                                                 No
                                              r, v~



                                                                                     ~.. Tuition guarantee

                                                                                        Prepertl WIUon pLn


                                                                                    (,,. Tuition payment plan

                                                                                   '.. OMer ~spedfy in Eoz bolaw)

            7. Plgase Indicate a~ Mat IevN~s) ynur institution offers disbnce education oppwiniti¢s ~counes anW'ur programsj.


                         Llndergraduale

                         Grdduale

                         The insliW~wn aces not offer dislanr~ educebon appohuni~es


      'You may us¢ ihs ¢Oats balaw M10 F`ovrda cwrte+t for the data yau'va rnpuRetl ffiore. xh~mn ~ntex[ notes wit! b~ posted

       ~n the College Meviyator webaita. end niiauld be wi[ten to be u~idanelauQ 4Y fftudanfa' and parents_




 Z




                                                                                                                    206
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 7 of 50 Page ID #:207




        tnatak=eir rtMWr+ii t*fM;lH+untitir.~r ~r rn~dK~,< eye rK~~,.< ~~.s.wi                                                 ~wyssi.
       Summary
                                ~495Y~$11~3tlC17~ ~~SSPd CgBf35f005t ~p173~/tlP3Qfl~ a~tl[ill'ff~Cj!
                                                   Acade~esie Yeer Repaetsrs

       17ED5 colleRs Important InPortnatlon mg3rEing your Ins[INtlon. All Oata reportetl in IPEDS survey components become available
       in the iPEDS Da[a Center end appear as aggregrteE Eats in various Department of EAucatian reports. AtltllHanally~ some of the
       reported date appears SpecMplly for your insUtutian through the College Navigator webslte and Is lnclutletl In your insHNtlan's
       Data Feedback Report (DFlt). The purpose of Mls summary Ls M provide you an oppartunHy to view some ai Me tla[a [MI,
       when acxpceE thmugh the iPEDS quality conhol proceu, will appear on the College Nevlpe[ar webstte and/or your UFR.
       Collage Navigator Is uptlateE epproxlmetNy Mree monSns eRx tl~e AaG calleRion perloE closes antl Data Feetlbeck Reports will
       Oe available Mroug~ the Data Curter antl sent to your Instl[ufion'S CEO in November 2014.

       Please review your tlem for ecaraq. If you have puestions aEout Me Ga[e tllsplayeG below aM1er reviewing the GaW reOorteE on
       the survey screens. Please mnteR the IPEDS Help Desk e[: 1-877-225-2568 a IpedshNp~rtl.orq.


                                                       Ln~M~fdR~L Ti~Lff~Gt%4hkTT£t~
       Miss io n 5[a[emen[                      http:((www .r osalinphanklin.eGu(Pre5lGenVMlsslonYision.a5px
       Are ell [ne pragre ms at your Ins[ttugpn ho
       aRered complerelY Ala tlis[eixe
       educn[ion?
       SPKiei Leern~ng Opportunities            fi/A
       SWOent Services                          AcademiU~reer munseling services
                                                PlemmerR services br Pra9rem..mmWe[ers                      ....
       CRdI[ A~'ep[ed                           N/p


                                                       ~~2SCItAC~ ~fi€3~09~'Y%ffYd
       Average graaua[e student Nltlon and fees far eo0emic year ]013-14                                  Tultlon            Fees
                                                                                                                   ;25.735          5330
       Alternative Nition plans                                                                           N/A .



  1

  2                  448.              DOE expressly represents to the public and admits the benefit of any

  3   podiatry program or activity receiving federal financial assistance, as provided for by

 4    RFUMS,is a "CIP Code 51.2101" as defined as:

 5                  "[d]efinition: a program that prepares individuals for the
 6                  independent professional practice of podiatric medicine, involving
 7                  the prevention, diagnosis, and treatment of diseases, disorders, and
 8                  injuries to the foot and lower extremities. Includes instruction in
 9                  the basic medical sciences, anatomy of the lower extremity,
10                  functional orthopedics, foot biomechanics, podiatric radiology,
11                  dermatology, podiatric surgery, podopediatrics, sports medicine,
12                  physical diagnosis, emergency medicine and traumatology,
13                  practice management, and professional standards and ethics":




                                                                                                          207
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 8 of 50 Page ID #:208



                                                                 rYSS'PBQF3AL CFh67'&~K° eGaf
                                                            -? ~~r7 E'DEKAYIOFE 37AF{SY4C5




      CiP      ZO ~~        ir<*e v~r¢,l                    i>n~e. e        ~,a~ifa   Gro<,, ~alic       <>~.iv<<e_    i ni       N


       Detail for CIP Code 51.2101                                                                                                    ~~,r
                                                                                                                                      F'~
       Title: Podiatric Medicine/Podiatry.
       Definition: A program that prepares individuals for the independent professional practice of podiatric
       medicine, involving the prevention, diagnosis, and treatment of diseases, disorders, and injuries to the foot
       and lower extremities. Includes instruction in the basic medical sciences, anatomy of the lower extremity,
       functional orthopedics, foot biomechanics, podiatric radiology, dermatology, podiatric surgery, podopediatrics,
       sports medicine, physical diagnosis, emergency medicine and traumatology, practice management, and
       professional standards and ethics.
       Action: No Substantive Changes

       ~ d Crosswalk                                                                            _~                                       __
       I                                   _ __       _..               _..
                                                                                                                              .        ,.,.~d

       CIP 2000                                             _.._ CIP 2010             ___                                                     ,
       .Code     Title                                          Acton            -    :Code          '. TiTle                                 e
       51.2101   Podiatric Medicine/Podiatry (DPM).                                    ; 57.2101     Podiatric Medicine/Podiatry.



       j =Illustrative Examples
                      _                                                __
         [Podiatric Medicine/Podiatry (DPM)]
 1

 2             449.      State of Illinois expressly supports this proposition by admitting to the

 3   public that the benefit of any program or activity receiving federal financial assistance, as

 4   provided for by RFUMS's podiatry program, is a "CIP Code 51.2101"-

 5              "a program that prepares individuals for the independent
 6             professional practice of podiatric medicine, involving the
 7             prevention, diagnosis, and treatment of diseases, disorders, and
 8             injuries to the foot and lower extremities"—
 9
10   in association of the mark with RFUMS's podiatry program for the Dr. Abazari's

11   enrollment period 2009:




                                                                       ~1:
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 9 of 50 Page ID #:209




          ~~~~                         Illinois Higher Education Eneollments 8r Degrees System                                        1~°~~`    - ~~`
      S~ar~h R~~u12:
      Survey:                  Fall Enrollment (2009)                Institution Sector:                  All Sectors and Institutions
      Fisid of Study/Programs: Podiatric Medicine/Podiatry.(51.2101] Degree Level:                        All Degree and Certificate Groups
      Group by:                Year,Sector,Institution,Deg. Lvl      Result:                              Numbers
      4 rows) returned from the query!
       Microsoft 6ccel                                     ~ "•"'•w

        tear    h ,.~,. ~r ~ .<f~.1n                                   ~,'f                                      f:tai      -2ma~e         ? ~,a,

                       E Rosalind Franklin University of Medicine &           r,' Doctoral Professional                           3
      IC 2009    3                                                                                                   223'      157;             380
                         Science                                       ~8     <Practice



                                                                                   Independent NFP Inst. i
       2009      3                                                                                                   223'      1ST              380'.
                                                                                                  ToWI '
                                                                                 _.~                                              _.      ._.
       zoos '                                                                              zays Year ~ota~           zzs      „rtsr             ate;




 1

 2              450.         State of Illinois expressly supports this proposition by admitting to the

 3   public that the benefit of any program or activity receiving federal financial assistance, as

 4   provided for by RFUMS,is a "CIP Code 51.2101"—

 5               "a program that prepares individuals for the independent
 6              professional practice of podiatric medicine, involving the
 7              prevention, diagnosis, and treatment of diseases, disorders, and
 8              injuries to the foot and lower extremities"—
 9
10   in its association of the mark with RFUMS's podiatry program for the Dr. Abazari's

11   enrollment period 2014:

12




                                                                      209
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 10 of 50 Page ID #:210



                          I~I.IIw`~'iIS

                                  ~ ~rr~rr~A.~raax

            Ey<~~'~                  Illinoes Higher Education Enrollments &Degrees System                                                              ~~~3~~*a `~~~:-~a~
        8e~ech ResuE€:
        survey:                   Fall Enrollment(2014)                 lizstitut~en Sector:                          All Sectors and Institutions
        Fie€d of Study/Proc{ramc: Podiatric Medicine/Podiatry.[51.2101] Degree Leval:                                 Doctoral Professional Practice [18]
                                  Year,Sector,Institution,Deg. Lvl,Cip  Res~i N:                                      Numbers
        Group icy:                Code
       ;5 rows) returned from the query!
               ..._                                                                       _
         M cro soft Excel                                                                                  =


                                                     -                                                                        i'              i



                          R osalind Franklin                       Health ..
                      3   University of                            Profe ssions                                109                     7      ~ 4-          22
        20~ 4 =.                                    18       51                        14    190      13              0'.                                           365;
                          Medi tine 8                              antl Rel a~ad   _
                          Science                                 -Programs
                          Rosalb~d FrenlAln                            .Doctoral
                      3   UiliveflllY of            7B   i                  Prol. '.
        2014                                                                           t4    190      /3       '103   O            2   7      ~4            22'     385 .~
                          McWcl~ 6                                      Practice'..
                          ScMrx_e                                           Tota[ '.                                                               '.




                                                                  ': Intlepenaant:
        2014 :        3                                                 NFP ihBL-      14.   190 '.   13       103:   O-           2   7'.'   14            22      36$..
                                                                            Total -
                                                                      2U14~~~                l90      l3       lof    0     ,.... 2    7      13            22      365
        2D14                                                                           1+1




         Cnpyrig ht 2DY1                ,.,...,,.            '~~ 3~~iFfYR~ ~3'..~?3~ItlttC~           ffiF~                  l~i'~1 ~ -                                      .:.

  1

  2                   451.         As noted by billing records issued by RFUMS,RFUMS extracted federal

  3   financial assistance through distributions of Federal Stafford Subsidized, Federal Stafford

  4   Unsubsidized, and Federal Grad Plus loans, to fund Dr. Abazari's Podiatry Podiatry

  5   education from 2009-2013:




                                                                                                210
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 11 of 50 Page ID #:211




  1

  2          452.    As noted by billing records issued by RFUMS,RFLTMS extracted federal

  3   financial assistance through distributions of Federal Direct Unsubsidized and Federal

  4   Direct Subsidized loans, to fund Dr. Abazari's Podiatry Education from 2009-2013:

  5




                                                211
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 12 of 50 Page ID #:212




  1

  2          453.    As noted by Federal Billing Records, the "U.S Department of Education"

  3   admits that Dr. Abazari has been participating in a program or activity receiving federal

  4   financial assistance through distributions of Federal Direct Unsubsidized and Federal

  5   Direct Subsidized loans, to fund Dr. Abazari's Podiatry Education from 2009-2013,

  6   where it represents itself as a lender of Dr. Abazari's student loans for Dr. Abazari's

  7   podiatry education:




                                                 212
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 13 of 50 Page ID #:213




                                                OM1AH nfn 5545-1 K;'6



                                                                                 ~tuAent
                                                          2011
                                                                          ~   tAal~ }ncorc8t
                                                       t~tm f u58-i"
                                                                               Statenwnt




                                                                              ~~
                                                                                     ~.,;~

                                               ~~            ~:r~            ~-
                                                         r                 ~,..M~               ~

                                                    s~ intcxx93t paid .Y~.mng `!i~9 7 ?fibs'.
                                                    '• -~t~rnent t~f~~ yn ttieICta~
                                                     ~,~r~. w              ,~br~r~




  1

  2          454.   As noted by the signed authorization to release student information,

  3   RFUMS directly invoked the rights and protections under Family Educational and

  4   Privacy Act(FERPA)pursuant to 20 U.S.C. 1232(g), regulations 34 CFR Part 99, upon a

  5   document request by Dr. Abazari, admitting that the Podiatry Education was federally

  6   funded from 2009-2013:




                                               213
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 14 of 50 Page ID #:214



                o    ,y
                     : I~OSAL11+7D FRhI3K1(A1 UNiVEASiTY
                ,̀                  s r~+ c a n o s c r e re c r
                     ~° F "i E                                                                           Authoriz9tion to Relegse Student Information

                      Retmrn fi:
                      R~alind Franklin 1lai~•exsity otA9edSelne aed Science
                      Itegistrnr
                      X333 Cr~'Bay Aosd
                      NoNh Chicagq [I,bQ6G4
                      Ftioae(~17i 57&3228•Fax(&47)7~Sfis59

                      The ztan-dvececsry informat'son in your student educational record is coafidcnfial and protects by the Family
                      Educational Righ#s & Priyac_r• cict {F'ERPA). FERP~ is also known as thn Buckley Amendment; 5satute 20 U.S.(:.
                      1 332{~j, regulations 34 C'ER Yart 99. 4S'e cannot release certain information to another peisan without your wriften
                      authorization. ?his £orm will allow our office to rticasc speciSc infornsation ahout you to the persons} }ou
                      designate belaa. Far mcxe information on the Federal Education fzigbts and Privacy Acc, visit r1~r Federa3 Deparmtcnt
                      ofFducation:e~~ a.E=~'~.~° ~ r::~;~inrs;"e~{n~is~d~d..htrail

                                                                                                                                                  ~~ /
                          ~v~me:                                                                                                                              f„~
                                                ~~~/~              ~'` !"(                                                         Babe:- --~ -                     -~ ~---
                          Program ofStudy- __ 1~_Jr', > ;~~~a" L~

                          RPLr ID~            ~~.~..~~


                      I authorize the Reg9sErar to release information reg~rdtag the foliowmg:
                                                                                  _"f ~~ <~CC.L,J ~ ;~ a~f < ~:3 tar iri"3€r ',                                     `''~ C3       ~'
                          .Entire Academic $ecord              ~ Specific inforrnation                                     -                                             t
                                                                                        ~          ~i                   -' ~( ✓'`r r^~ .i tug ~ ~                   S r11✓       `~
                                                                                                ~ri`~`''" ,_~:`                               .,~        ~ .~
                      To the peason or sgencJ lisfeci i~low:                                 ,. .                   .4`~'t, 3~ ~~.,..'"''~$   ~i~~~,~
                                                                                                                                       ,.cf~~",         '?'C;"=
                                                                                                                                                                ~ -gi b -,?,,.        '~~


                            ,_ r~?~? (. v^~     .~;CJ.Ll~i % [:                  ,:~{C i s           ~ t' ;i ~r 4~-3 -t.,%~ ~ + '
                                                                                                                                a ~- r                  ,r~          £'
                                                                       ~ ,rY's
                      I~Tante                                         ftetafionship                     Address



                      Name                                            Relationship                      Adci~~ess


                      I~OtC
                                   The ~hircT pane must Tsrow the studenPs name,student ID, and current addrese

                            • Only limittd inforn;ation will ~c gitiren over the telephone re~ardiess if ttie .~uthorizatinn to Release
                              Infarmation form is submitted


                      I understand this authotizaBan
                                           r'.~
                                                     wiJ.~ema~i in effect until t rPgnest,in writing or in person,that it be nullified.
                                                   ,.-`
                                                   ,~'`                                                                 )j ,{j

                                                                     ~'`
                       Signature: ~.               _.,..               ,-l""                  —.........— Date: '                 +•



                      '1'erminaciun otAutbar[zepoa to Release Student Informatfnn

                       ❑ I hereby rernke ~h~ Authvrixation to Release Infamiasio~ farm an filr with the Registrar.


                       Signature: ~._._                                                                    tease:




  2          455.    As admitted to by Navient's Notice to Dr. Abazari, Navient expressly

  3   admits Dr. Abazari has been participating in a program or activity receiving federal

  4   financial assistance, where "Navient will be [Dr. Abazari's] servicer for federal loans":




                                                                             214
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 15 of 50 Page ID #:215




                                      3~~B~BB~9
                                                                                ~~~                  ~



        ~~38i~ tae`" m D~paartr~~~nt of E€€ucat'sor~ ~t~~#~ Ser~aice~ i~
        saova tdavient";_ C6~~artaneraR o4 ~e~tacatissn Loan servicing
        ray, i;<sr srr:nu, s4:o« ra;,« r,SrP~ ia~e enmr+~e~«a—:,at:~K eta« ~~~.o hP•,~,~~,i. ~;N:~;u,~, n!~.:ar~,:.;
         ,:: n:;~w. y.~.a aecrnne z raa~~Y:,:.,,s±o^,Pr ~i~~;o r.,~ fns. a„s<..xvsurea yr.ur iosr~:si'~~4 ah t..~~
        scaa.
        Wizc :s Ne~s:ei::9
        A:R~.uu9h our r~artie ~s ~re'a'. !or.^ior»'na.^. QC yeas xs !earner:. evn:e^~ snc' led ~r: loan .^iaracemeni.
        Nav!e~(wi:l be Ycu~ ser~q:e' IUt i~Ge2: loans, i~.' ucin~ UeVaNnen: ~1 ~6Ure::C~ I._uins. 1s haneni.
                 scud ro !mEp vw: ra~r ya[e the Vaih ;o iinancfal suo-ess acid we're :+ere to :yelp ~'.~ suca~yi~ily
        m rntyx a:q~ri~aY Yo:u avna, ',v.i.vn .wY: iii. ~..i.ue to servirx w~ Leha~'vi tl~x U.S, fJaiw~tmen: a,
        E~:r..v(n'.m

        h'e'v~ ~'o:xc*: k; mTic Eris ira~si::en as easy[:. ;~;~S~sitli.• log 1'a%- As a result. ??~u~c will >n:
        _.. ~h:~y~. li'.

             , t.r....me: nUnlbN:e a tJ au.~a.s....
             :

            • Terr: ,ib::r i.A~n<n:id :~+r:~Pi~,=, of yau: ex~sYi~ k~oi'~5

        lShvF fn aR~rx~;t ;~~i<f3EE
        ns a Na•nent v~stcme., yoc-~ ~~, !.. :ax.   •:~ to aiza•_ rear..~+ge. ,nd rev~3v roar loans. .is~na ::ce same
        login i~ihxn ~ Ihat D'G%~"        r sod ~EooA /n d _i            _9~;~. todaq fa •uiura ,.sa


        II yoti:c` CU/Mn(tp ncl!eG~i~ed tO m :C pay~-erts •ten your ioan~s}, i/l~:e's not?i:nA IBC yGu riettl tC do. I!
        ~rc~:Pe al:eai~' «~.SV:ircg ~wu4'me~:[s. :i~exsa :ev:xw (~a :~:Fcr:nzJnn ~i5:ev; fcr ~i~~~Ae ~f:ni±F~S?o .;•Nkn-


           ~`Vnr. ea:rv-oc°ly nag t -oU6=....     c:e:n.'x nF.s• y~u'li ~tecr,:n co...

          Our N~le.te:U:: Pr~g:Um                   Thrrrfu:w;hing yci:neetl:o do Y:r'f ?;:kn'.::;ix Dill fqr Yr~:i.

                                                  ~liv w~'Jwia',vv~~ f:aw~. your ue::k nr;~:~:i:~::vril svnit~ ~n'i15^.t
                                                  .....vient)

          Ps. i~ni:nr; Gill ~~:;r vervic w          Lr;J i.•: !~, the us'ct e~:te Y:•~ ;::~e Iii =.eM 4`Hy~:~Knix.

         =mscu or cmur er.~iy mot secs .up<<.rie ;,~~~~~Ay~ ~~~r:,-«~:nKx, wnr~ me nr,:ne ua~.,~~e..m:.~m«~
         :
         ,'~"„':,~i                     ~ntam,a~:or. Sao aiaq-ie sam=.

          ~h~~'v.~[+I~r~T~                          Slnr~i~iry Mix'dI1.Yi1u'ti n~ha :~a'rrr~xriM nn ":~r.y,•... ~..~

                                                    FYrrimaNc Ttir: ic)~(.::u::', Wrtuy (nr F:n:i!H uuP..

          A Oasonai c4:.-ck                       ~ `Artiia iwr ch~~dc o~i io N.;~'~~:.

  1

                                                     uae mP same aadres~s yon ~s~+oaay.

        At Nev:ert, we are eXclted ~o continue to service your bans)or, behaH aF the 6epartr.iert! of Edueetlan.
        Wa'P~ wntirue b provide you with informetian over the croming rtanihs ro help keep you up M date. Ir• Gie
        meentlme, :!you here any questions, you can learn mwe al °,.0i'ehlae G_r.^.°l~~tira.

        For.r,`ormatlon. visit 5aiiiaR:aa.^.aanl`ut~ru




        •You are nce~,nnn tNa wmmunlcatlon Cecawa ui your mN m a ba±owe~, cusynerhnaker, ar sntlarae~.
        Tha Sal'~ie Mse logo entl 9ap'w Mee are reglsteretl seMr~ me~ks of Sallie Mee Benk ar tts s~EaiCieries. SLM
        Car}nreYon antl i`s s~0aid~lu, IntluCinP Sailor Mee Sank. ary nut sponmretl py ar agenaes al the LlnitaC 9falee
        a!Amens.82016 Sallie Mee Bank. NI rights resarvetl.
        .D 2014 Navienl 5d:fiorts, Inc. AY ~Ighis reserveG. Navien! anC Ne Navient logo am uMm merles of Navien[
        Sol~.:tlons, Inc. NavienlCwpaetien antl Its subtiEien~, inJudng Nerieni SdWons,Inc., ere not sporsoretl by or
         agencies of the Jntletl Steles M Mwva.
        Plesu tlo no: reaoontl to this nNmnaleE mesaege. E:rtails aril to Ihis acEress ego nal moniloretl.


        C(U14-+.0]6R %881 9]I1 F




  2

  3                   456.                   Dr. Abazari sought to enjoy or participate in benefit of any program or

  4   activity receiving federal financial assistance, as directly required to be provided for by

  5   RFUMS,as the "placement services for program completers," and CIP Code 51.2101, for

  6   the period 2008-2014, by filing a lawsuit against RFLTMS on or about November 2013

  7   against RFUMS for failing to provide residency placement.



                                                                                                                           215
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 16 of 50 Page ID #:216



  1

  2            457.      Defendant RFUMS admits to providing this federal benefit as a

  3   "placement services for program completers," and CIP Code 51.2101, from 2008-2012,

  4   on at least 6 separate occasions, where it expressly states "100% of graduates will be

  5   placed in a CPME approved residency program":

          Programmatic Outcomes

          #1    Graduates will pass the National Board of Podiatric Medical Examiners
                Part I and Part II examinations.

          #2    Graduates will pass the Clinical Competency Exam

          #3    100   of graduates will be placed in a CPME approved residency program.

          #4    The College will graduate students that have the necessary knowledge,
                skills, and attitudes for entry into residency training.

  6       #5    The College will graduate at least 90g of matriculated students.




  7            458.      RFUMS admits to having undertaken to provide "placement services for

  8   program completers," and CIP Code 51.2101, in the ordinary course of business through

  9   providing funding of residencies:




                                                             216
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 17 of 50 Page ID #:217




                                          COLLEGE FUNDED RESIDENCIES
                                             TRAINING YEAR 1997-1998


        Dr. William Scholl College of Podiatric Medicine

                                                                                                        Total # of         Total #
                                                                                                        A pproved         Positions
                Name of Program                      Address                        Director            Positions        Funded by
                                                                                                                            Your
                                                                                                                           College
        Colombia Kingwood Medical        22999 U.S. Highway 59          Randal Lepow, DPM             5 — RPR         1 — RPR
        Center (Houston Podiatric        Kingwood,TX 77339                                            1 — PSR-12
        Foundation)                                                                                   4 — PSR-24
        DVAMC —Black Hills Health        113 Comanche Road              Judd Spazagon, DPM            4 — RPR         1 — RPR
        Care System                      Fort Meade,SD 57741
        DVAMC —Central Alabama           2400 Hospital Road             Joel Bius[ein, DPM            4 — RPR         4 — RPR
        Heal[h Care System (Toskegee)    Surgical Service Pod (1126)
                                         Tuskegee, AL 36083
        DVAMC —Chicago Heal[h Care       820 S. Darren Avenue           John Grady, DPM               2 — RPR         1 — RPR
        System (Westside)                Chicago,IL 60680                                             1 —PSR-24
        DVAMC —Minneapolis               One Veterans Drive (112P)      Greg Rifleman, DPM            4 — POR         1 — POR
                                         Minneapolis, MN 55417
        DVAMC —North Chicago             Podiatry Unit(112)             William Chagares, DPM         4 — PPMR        1 — PPMR
                                         3001 Greenbay Road                                           1 — PSR-12
                                         North Chicago,[L 60064
        DVAMC —Palo Alto Healtki Care    3801 Miranda Avenue (112)      Wilfred Laine, DPM            5 —RPR          2 — RPR
        System                           Palo Alto, CA 94304                                          4 — PSR-12
        DVAMC —Tampa                     13000 Bruce B. Down Blvd.      James Black. DPM,PhD          7 — RPR         3 — RPR
                                         Tampa.FL 33612
        Lakeview Hospital                10010 West Bluemound Rd        Louis Lapow, DPM              1 — PSR-12      1 — PSR-12
                                         Milwaukee, WI53226
        Northern Virginia Podiatric      601 S Carlin Spring Road       Stephen Stem, DPM             2 — PSR-24      I — PSR-24
        Residency Program                Arlington, VA 22204
        Riverside Osteopathic Hospital   150 Truax Street               Victoria Anton-Att~e~s, DPM   1 — POR         1 — POR
                                         Trenton, MI 48183
        Scholl College of Podiatnc       1001 N. Dea~bom                Richard Pulla, DPM            6 — RPR        6 — RPR
        Medicine                         Chicago. IL 60610
        Sinai Hospital Of Baltimore      2401 W. Belvedere              David Cohen, DPM              1 — PSR-12      1 — PSR-12
                                         Baltimore, MD 21215
        St. Mary of Nazareth Hospital    2233 West Division Street      Thomas Kiely, DPM             1 — RPR         1 — RPR
        Center                           Chicago,IL 60622                                             1 —PSR-12       1 —PSR-12
        Vancouver Hospital               855 W. 12~h Avenue             Albert Monica, DPM            2 — PSR-12     i 1 — PSR-12

                                         Vancouver, British Colombia
                                         Canada VSZ 1M9
        Western Pennsylvania Hospital    4800 Friendship Avenue         Alan Catanzanti, DPM          3 — PSR-24      1 — PSR-24
                                         Pittsburgh, PA 15224



  1

  2            459.          RFUMS admits to having undertaken to provide "placement services for

  3   program completers," and CIP Code 51.2101, in the ordinary course of business, through

  4   providing funding of residencies, at Columbia Kingwood Medical Center, 7 DVAMC

  5   hospitals, Lakeview Hospital, Northern Virginia Podiatric Residency Program, Riverside



                                                                       217
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 18 of 50 Page ID #:218



      Osteopathic Hospital, Scholl College of Podiatric Medicine, Sinai Hospital of Baltimore,

      St. Mary of Nazareth Hospital Center, Vancouver Hospital, and Western Pennsylvania

      Hospital:

        ROSTER OF RESIDENCY PROGRAMS BY SCHOOL


        BUSPM - POR Program
        BUSPM/Cedars Medical Center - PPMR
        BUSPM/Cedars Medical Center - PSR-12
        Decatur Hospital
        Des Moines General Hospital
        Doxey-Hatch Medical Center
        DVAMC -Brockton-West Roxbury
        DVAMC -Miami
        DVAMC -New York, NY
        DVAMC -North Chicago
        DVAMC -Northport, NY
        DVAMC -Tampa
        DVAMC -West Palm Beach
        Lee County Center for Foot 8t Anlcle Surgery
        Memorial Same Day -West
        Palmetto General Hospital
        Westchester General Hospital

        CALIFORNIA COLLEGE OF PODIATRIC MEDICINE
        CCPM - LAC/LJSC Medical Center
        CCPM -Pacific Coast Hospi[al - POR
        CCPM -Pacific Coast Hospital - PPMR
        CCPM -Pacific Coast Hospital - PSR-24
        Columbia Kingwood Medical Center (Houston Podiatric Foundation)
        Community Hospital Medical Center
        DVAMC -Loma Linda
        DVAMC -Manhattan
        DVAMC -Phoenix
        DVAMC -San Francisco
        DVAMC -Tucson

        COLT EGE OF PODIATRIC MEDICINE AND SURGERY
        CPMS -Orthopedic Program
        CPMS -Primary Care Program
        CPMS -Surgical Program

        OHIO('OLLEGE OF PODIATR7C MEDICINE
        Community General Hospital
        Doxey-Hatch Medical Center
        Dunlap Memorial Hospital
        DVAMC -Chillicothe
        DVAMC -Denver
        DVAMC -East Orange
        DVAMC -Huntington
        DVAMC -Lebanon
        DVAMC -Richmond
        DVAMC -Tampa
        Harvard Community
        Hu Hu Kam Memorial
        Jewish Hospital of Cinncinati
        Kaiser Permanente Medical Center
        Kennedy Hospital System




                                                 218
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 19 of 50 Page ID #:219



       Mineral Area Medical Center
       Memorial Hospital of Bedford County
       Park Medical Center
       Riverside Osteopathic Hospital
       Youngstown Osteopathic Hospital

       PENNSYLVANIA COLLEGE OF PODIATRIC MEDICINE
       DVAMC -Brooklyn/St. Albans
       DVAMC -Coatesville
       DVAMC -Northport
       DVAMC -White River Junction
       Elkins Park Hospital
       Harris City Podiatric Surg. Res./Bellaire Hosp
       Neumann Medical Center
       New York Methodist Hospital
       PCPM -Cooper Hospital Medical Center
       PCPM -Orthopedic Residency
       Sheehan Memorial Hospital
       St. Francis Hospital-Mount Sinai Hospital - CT

       SCHOLL COLLEGE OF PODIATRIC MEDICINE
       Columbia Kingwood Medical Center (Houston Podiatric Foundation)
       DVAMC -Black Hills Health Care System
       DVAMC -Central Alabama Health Care System (Tuskegee)
       DVAMC -Chicago Health Care System (Westside)
       DVAMC -Minneapolis
       DVAMC -North Chicago
       DVAMC -Palo Alto Health Care System
       DVAMC -Tampa
       Lakeview Hospital
       Northern Virginia Podiatric Residency Program
       Riverside Osteopathic Hospital
       Scholl College of Podiatric Medicine
       Sinai Hospital of Baltimore
       St. Mary of Nazareth Hospital Center
       Vancouver Hospital
       Western Pennsylvania Hospital
  1

       SUMMARY INFORMATION

        BUSPM          Residents in school based programs receive salary and employee benefits as employees
                       of Barry University. Residents located at other BUSPM funded residencies receive
                       funding which is either sent directly to the program or to the resident. Fellowship grant
                       provided to the third year resident of Hialeah Hospital only during their six-months
                       participation at Hadassah Hospital in Jerusalem Israel.
        CCPM           CCPM funds several different programs at different levels. DVAMC -San Francisco
                       receives malpractice coverage for CCPM graduates. CCPM sponsored programs receive
                       funding for stipends. Some programs also receive malpractice insurance.
        CPMS           The PSR-24 has a stipend, all other programs are under general grant funding.
                       Malpractice insurance i s covered by the University.
        OCPM           Stipend only.


  2
       PCPM            The college provides salary for all our funded residencies ($15,000). Health and
                       malpractice insurance are also provided where necessary.
       SCPM            These programs are as of March 15, 1997. This list is accurate as to the number of
                       positions funded, however, the number of entry level positions may change at a
                       particular program. Also, more programs may be added after this printing. Funding is
                       sent to the institution, not the resident.

  3




                                                         219
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 20 of 50 Page ID #:220



  1          460.        RFUMS admits in undertaking "placement services for program

  2   completers," and CIP Code 51.2101, in the ordinary course of business, through having

  3   acquired accreditation specifically for "Podiatric Medicine and Surgical Residency" in

  4   addition to and separate from their Doctor of Podiatric Medicine accreditation:


                                              ROSALIND FRANKLIN UNIVERSITY OF MEDICINE AND SCIENCE
                                                            ACCREDITATION SUMMARY

             '~- UniY    1 Prtr9ram                                 I Accrediting AS~encY'.                  _         f Status          ;
                 Rosalind franklin University of Metlicine &Science
                           Overall accreditation as degree granting   The Higher Learning Commission/North Central
                           i nstitution -Bachelor to Doctorate        Association of Colleges and Schools (H   N A)     Full

              Chicago Fledical School
                       Dolor of Medicine                                                                                Accredited, on
                                                                     Liaison Committee on Medical Education (LCME)      probation

                        Continuing Medical Education                 Accreditation Council for Continuing Medical
                                                                     Education (ACCME)                                  Full
  5

             Dr. William M. Scholl College of Podiairic Medicine
                       Doctor of Podiateic Medicine
                                                                       Council on Podiatric Medical Education (CPME)           Full
                       Continuing Podiatric Medical Education          Council on Podiatric Medical Education                  Full
                                                                       IFDPR-Licenses School to offer                          Full
                       Podiatric Medicine and Surgical Residency       CPME                                                    Full

             School of Graduate and Postdoctoral Studies
                       Medical Laboratory Anmunology                  Committee on Postdoctoral Education Programs
                       *Post-graduate Program                         (CPEP) of the American Colleoe of Microbiology           Full
  6

  7          461.        RFUMS uses force, or threat of force, to interfere with, or attempt to

  8   interfere with, Dr. Abazari's acquiring of said benefit of any program or activity

  9   receiving federal financial assistance, in a "placement services for program completers,"

 10   and CIP Code 51.2101, by depriving Dr. Abazari placement upon completion.

 11          462.        Despite knowingly and willingly invoking the protections of Family

 12   Educational and Privacy Act(FERPA) pursuant to 20 U.S.C. 1232(g), regulations 34

 13   CFR Part 99, in direct violation of said act, RFUMS withheld documentation that was

 14   distributed in private meetings with Christine Rasinski, and to which remained in the

 15   exclusive possession of RFUMS, which therein sought to procure from Dr. Abazari,

 16   through deception, a signed agreement to release RFUMS of liability for non placement

 17   of Dr. Abazari into residency upon graduation:


                                                                    220
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 21 of 50 Page ID #:221



              From:"Rasinski, Christine" <Christine.Rasinski@rosalindfranklin.edu>
              Dete: June 8, 2011 at 8:17:51 AM PDT
              To:"Abazari, Armin" <Armin.AbazariQmv.rtums.org>,"Abraham, Bijoy' <Biiov.Abraham@mv.rfums.ora>, "Alianello, Nicholas"
              <Nicholas.AlianelloQmy.rfums.ora>, "Allanson, Maureen" <Maureen.Allanson@mv.rfums.ora>, "Amidi, Arezou"
              <Arezou.AmidiC~lmy.rfums.orm,"Andress, William" ~Iliam.Mdress~mv.rfums.ara>,"Arens, David" ~avid.Arens~mv.rfums.ara>,
              "Arroyo, Irene" <Irene.ArrovoC~mv.rtums.org>,"Baptist, Christopher" <Christopher.B~ptistQmv.rfums.ora>,"8arnica, Elizabeth"
              <Elizabeth.Barnica~mv.rfums.org>,"Sawa, Vaishnavi" <Vaishnavi.Bawa~my.riums.ara>,"Bernstein, Jennifer"
              cJennifer.BernsteinC~mv.rfums.ora>, "Budzinski, Michael" <Michael.Budzinski~my.rtums.orp,"Budz, Tamasz"
              <Tomasz.BudzCs mv.rtums.orm
              Ce:"Yorath, Martin Charles" dNartin.Yorath(~rosalindhanklin.edu>, "Jarrett, Beth D"<Beth.Jarrett@rosalindfranklin.edu>
              Subject: Clerkahlp Office Paperwork




              PIeBSe TCpoPt to the Clerkship Office Scholl College - HSB Room L616 today BEFORE 2:lSpm or tomorrow, Thursday,
              between B:OOam and Noon to pick up your clerkship informational folder and to sign off on paperwork, this should take you
              no more than S minutes. You must present in person, no one can sign for you.


              Ctuistine Rasinski
              Coordinator
              Clerkship &Residency Placement Office
              Scholl College of Podiatric Medicine
              847-578-8408 -Office
              847-775-6520 -Fax




  2          463.        RFUMS uses force, or threat of force, to interfere with, or attempt to

  3   interfere with, Dr. Abazari's acquiring of said benefit of any program or activity

  4   receiving federal financial assistance, as provided for by RFUMS,as a "placement

  5   services for program completers," and CIP Code 51.2101, by not providing funding of

  6   residencies so that Dr. Abazari would have placement.

  7          464.        RFUMS uses force, or threat of force, to interfere with, or attempt to

  8   interfere with, Dr. Abazari's acquiring of said benefit of any program or activity

  9   receiving federal financial assistance, as provided for by RFUMS, as a "placement

 10   services for program completers," and CIP Code 51.2101, by singling Dr. Abazari, for

 11   desperate treatment, in withholding the express guarantee of"100% of graduates will be

 12   placed in a CPME approved residency program," despite him being a graduate and

 13   having passed Part I and Part II examinations:




                                                                     221
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 22 of 50 Page ID #:222



          Programmatic Outcomes

          #1     Graduates will pass the National Board of Podiatric Medical Examiners
                 Part I and Part II examinations.

          #2     Graduates will pass the Clinical Competency Exam

          ik3    100a of graduates will be placed in a CPME approved residency program.

          #4     The College will graduate students that have the necessary knowledge,
                 skills, and attitudes for entry into residency training.

  1       #5     The College will graduate at least 90% of matriculated students.




  2             465.     Dr. Abazari's right or privilege to a benefit, within a program or activity

  3   receiving federal financial assistance, by the "placement services for program

  4   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

  5   20 USC §1094(a)(17).

  6             466.     Dr. Abazari's right or privilege to a benefit, within a program or activity

  7   receiving federal financial assistance, by the "placement services for program

  8   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

  9   20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

 10             467.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 11   receiving federal financial assistance, by the "placement services for program

 12   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 13   20 USC §1094(a)(21).

 14             468.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 15   receiving federal financial assistance, by the "placement services for program

 16   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 17   20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7).

 18             469.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 19   receiving federal financial assistance, by the "placement services for program




                                                             222
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 23 of 50 Page ID #:223



  1   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

  2   20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7).

  3          470.    Dr. Abazari's right or privilege to a benefit, within a program or activity

  4   receiving federal financial assistance, by the "placement services for program

  5   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

  6   20 USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7).

  7          471.    Dr. Abazari's right or privilege to a benefit, within a program or activity

  8   receiving federal financial assistance, by the "placement services for program

  9   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 10   20 USC §1094(a)(1).

 11          472.    Dr. Abazari's right ar privilege to a benefit, within a program or activity

 12   receiving federal financial assistance, by the "placement services for program

 13   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 14   20 USC §1094(a)(17).

 15          473.    Dr. Abazari made an objection on November 12, 2015 to the DOE via the

 16   Borrower Defense:

 17




                                                 223
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 24 of 50 Page ID #:224



         ARMIN A6AZAR1—APPUCATIpN BARROWER"S DEFENSE TO REPAYMENT LOAN 01                                                                 a~ana:atin,~a...'s.ri
         SCHARGE

                  4rmM Abasa~ cmn.inatazms$ra~ou co-.i~                                                                                  rv... +.z. ac:s z:3:ia Pha
                  10: FSAµ~nsFwa~seYed.~c'. <iSAOp<aiiam.AtcA.~ov>



         To K'horn It May C.oncrn.



         M I Cd;itl plee3e. I wrouid :o SUCrtq: my hpplicatio~ Fm E7o:io+reis Oe!enx to Repayment Laaz. Cscnarge to:he Urti:ed Stales Cepartment o1 Ealw;ron

         Order d AtNchM/ Piles:
         11 ApHlicMlun Fm 6wrowe~s(ie}ense To flepsy~rrem ;.nen prerferpe
         2)State Dx:urnent NOTCE Of iM1TGM u~Wir Onto
         3)Stain ~oCW iartt. IP.HF EomU M:Uw:fJe~::umGnr 9. 20Y.~ m: P:rliatry O]riw A..II!wre#c:w:
         Sj Federal por~;ment: iPE05 ~heck~al 6o~ "PlucCmCnl ScrvicC- iur Ptt~gt~n Coinpletc~5"_(KEN-201J
         ~i SChUII ~~i:liCrc _WK.'(10o\%it~~book: fa14<and Clcccptie~r
       hl Lcltcr to Alan Tinklcman fn~m CO"tYt:aP9A,vt.7P~1E
       ,7 Chw: ui Riwa~ind irenkliiic F~Hiinuy C..~Ilcgr, Ya.~r Pantry Loh6yin~ m~ I3rluE(~.•.' ~nuncnu P:xlieuic A1cAiuut .~~t w~iatiou
       '
       S)APMA tRS 9!N1 t'Olia1' TNi: Poi~!ic:~i f)rg,ui'renin:(iavc ~7oury,Tn lkftndaaia, n ~0:(r; oryenun!i m.~. r •Y::dltti Advicar PiuErem C;ivm"
       91 T Fwc~urc i. x-ortti a c~oativ~d x-:nti..
       10)firci Aim•ml:d C~unpLmt
        7 1 i ~9ine ,;~ F.N~ Rat: .side~~~~ui lYe~i~iuo ti*r Nr naru~~)
        7 21 lY.ne~nT liimilment
        t:l fAgme


         4ronin ibamn

         14qbs         ~1.?PAS




         :~ APPIfGAT10H i0R BCApGWFA'S DEFENSE TO REPAYMENT LOAN MSCMAFGE,tlocH
         i ~i ICg.C:

         ~ Nd-GDdiatry.ptll
         :
         ~~-: s,JKH

              Scno6 Pkes Opem::ngAw:nr Degmn-Grrtmg Ayl?wnty Fm lnc'epawaM!n5tlWlior:R 1pNf.FM
          ~': '.l'.irEi

                  XOOB~OB.n~i1


             ~4 SWP10.rr.11


           -~~ xian.nm
         ~,Y.i <zy::F

          f~ N.i t-t3.ub
        ...... c2?::E




                   ~zoko
            2013-14.pdf
      'S"'~ 223kB

                  2008-09 SCPM Viewbook copy.pW
         •1- i    2MB

          ~`      APMACPMECOTH memo.pW
         ~`~      5?k8

                  Nancy lobbying.pW
       ~
       "~~        41 1 kEa

        ~....~%   AbazariBrie11tlra98~1.Pdf
        ~~i       13MP.

                  Degree.ptlf
         a        1U9kE3

  2

  3                      474.              On Apri17, 2016, Dr. Abazari then served an open Letter of objection to

  4   Hon. John B. King, Jr., Acting Secretary of Education.

  5                      475.             Dr. Abazari called the Office of the Secretary of Education 4 times with

 6    no resolve on 4/25/16; 4/26/16; 5/5/16; and 5/6/16.

  7



                                                                                                              224
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 25 of 50 Page ID #:225



  1               476.          On May 13, 2016 Dr. Abazari served another objection to Hon. John B.

  2   King., Acting Secretary of Education.

  3               477.          According to DOE's records, after having sat on Plaintiff's borrower

  4   defense claims for 1 year and 7 months, the DOE continued to lull Dr. Abazari into a

  5   false sense of security by stating "we are continuing to evaluate your claim," so the DOE

  6   and Navient could collectively bill more interest for federal services and benefits not

  7   rendered to Dr. Abazari, instead of loan discharge:
        From:"U.S. Department of Education" <n••:-~~~,Iv!~~tu"2n~in~:+s ~ov>
        Date: June 19, 2017 at 11:05:35 AM PDT
        To::~~^:nabs:.u:;~,aS':racon-~
        Subject: Borrower Defense Claim Status Update

                                                                                                           _.

                                                                                                     ern ._
                                                    R :? (a~~li~:E cl' fhe ~.5, €iEF`.`§RT9~tiNT ~?f Ei;I;CkTt.'",g1




                                            Dear Armin,

                                            This email is being sent to update you on the current status of your claim for
                                            borrower defense to repayment. We are continuing to evaluate your claim but
                                            have not yet made a decision if the claim will be approved. Once a decision
                                            has been made on your claim, you will be notified of the decision. If it is
                                            determined that additional information is needed, we will reach out to request
                                            that information from you then.

                                           If you have chosen to have your loans placed on forbearance or stop collection
                                           activity while your claim is reviewed, we will continue to notify your servicer to
                                           eutend that status until your claim has been decided.


                                           Sincerely,

                                            U.S. Department of Education


                                                                               Connect with us:

                                                                                            You'

  S

  9              478.          On January 1st 2019, Dr. Abazari served a notice of termination of

 10   contract directly to Navient.

 11              479.          On the 21st of January 2019, Dr. Abazari served another notification of his

 12   objections to Navient.

 13


                                                                               225
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 26 of 50 Page ID #:226



  1           480.           On the 4th of February 2019, Dr. Abazari served another notification of

  2   his objections to Navient.

  3           481.           On the 19th of February 2019, Dr. Abazari served another notification of

  4   his objections to Navient.

  5          482.            On 8th of March 2019, Dr. Abazari served another notification of his

  6   objections to Navient.

  7          483.            RFUMS,DOE,and State of Illinois, have collectively engaged in, and are

  8   engaging in, racial and ethnic profiling, selecting certain ethnic and racial groups of

  9   podiatry students, such as Dr. Abazari, as an Iranian Muslim for desperate and dis-

 10   favorable treatment:
              w~iana.su~reA
              Rye afrC ~EtYa3icity Survey Request.     ,


              Dear student

              The ~5 Departmem of Education and the 116iraois Board oFti"sghec Educatian hzve charged xlse #ormat on how the++ col~~ct
              race and s3hnia'ty data for students in higAer eeiucatian. This nex+fotmat is different #rom how we iraitialty mll~tted your
              daW when yvu were accepted and enrolled at iiFUMS. Each yea,we ere seq~:ired to report this ie~formatson to the state of
              Illinois and to the federal grnernment. To enscare that we haue the most accurate data, we are eequeszing that yocs please
              complete a vecv shert twa-question survey f httzs:llrosalenv'franklir.tse~ufethRi-r~tv~~r_e.asnx} su we may have ti4e mast
              accura4e irsformatian.

              71te s~aPu~y sF~ould tabe 3ess tRan a minute to cor~aplM+e. Upon completion, Y:+~ vii€ receive an emaiE from
              t.~~l.~ r~r.:C~z~~3s rd.ir~rtt~Iin:emu.. tanfirming your ~espoflse.

              The su~y will be availa6[e for only one week_ Please he sure to complete the survey 6y WeCeaesdav November S0, 2416.

              Wh!!e you are not required to answer e'nher or both o€the questioe+s inctuded'en the survey; your parRcipatson is greatly
              appreciated.

              P3eas¢ Sit ~e know i€you have any qu¢stin~s.

              UaktothesurueV: hip,;(lad?;~~inslfc7rtkEin„~,         hn~~~~~~,.~~yx


              -stave

              Seerea P Weiand, t4TS
              I3irectnr,,Aeademic 5ersices aad RMentinn Nina~cmrnt
              Stude+~t A+'fnirs ~med ~neuElmcrr :t'~anngca~f
                           ~. .                            .- ~Ci:~1:.F
              333»[ieecn 3.aT a~~5d,;~rn#h <;t~ie:n~ ,IL. blk7t,4
              sa=.s-x.ssav
 11

 12          484.            The APMA,has engaged in, and is engaging in, racial and ethnic

 13   profiling, selecting certain ethnic and racial groups of podiatry students, such as Dr.

 14   Abazari, as an Iranian Muslim,for desperate and dis-favorable treatment:



                                                                               226
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 27 of 50 Page ID #:227



                  Demographic Characteristics
                  Table 2 shows that pediatric physicians in 2000 were predominantly male (approximately 74%)
                  and non-Hispanic White (approximately 85%). Graduates of pediatric medical programs in the
                  1999-2000 academic year, however, showed greater diversity than the profession as a whole.
                  There were slightly more women (30.4%)among graduates, and substantially more minorities.
                  Only 69% of podiatry graduates in 1999-2000 were non-Hispanic White, while 16% were Asian
                  or Pacific Islander and 7% were Black/African-American. Hispanics/I.adnos, who made up
                  12.6% of the U.S. population in 2000, constituted only 3% of podiatry graduates in that year.


                       Table 2. Pediatric Physicians and Podiatry Graduates, Sex & Race/Ethnicity, U.S., 2000
                                                            Pediatric
                                                                          podiatry
                                  Demographic Category     physicians                  U.S. Pop, 2000
                                                                        Grads, `99-'00
                                                              2000

                                 Female                      26.0%         30.4%          51.2

                                 Non-Hispanic
                                                             85.0%         68.7%          69.4%
                                 White

                                 Black/ African-               ~           6.9%           11.8
                                 American

                                 American Indian/
                                                                           0.0%            0.6
                                 Alaska Native

                                 Asian 8 Pacific
                                                                           15.6%           3.8
                                 Islander

                                 Hispanic/                     4           3.0%           12.6
                                 Latino


  1

  2          485.     The APMA,RFUMS,DOE,and State of Illinois collectively engaged in,

  3   and are engaging in, racial and ethnic profiling, selecting, and targeting of podiatry

  4   students, such as Dr. Abazari, as an Iranian Muslim,for desperate and dis-favorable

  5   treatment, where Dr. Abazari has passed both Boards Part 1 and Boards Part II, without

  6   any failures, but was directly denied a federal guarantee of "placement services for

  7   program completers"; CIP Code 51.2101;"100% of graduates will be placed in a CPME

  8   approved residency program," while lesser qualified students who are not Iranian

  9   Muslims, and who have directly failed one or more national qualifying Board exams for

 10   minimum competency, were permitted to participate in said benefits and services, to

 11   which Dr. Abazari has been excluded:




                                                                227
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 28 of 50 Page ID #:228



                 III.   National~oard~cores&
                                  &                                     Pass&   Fail&   Total&
                     Part8~Class&f~013)&                                86&     18&     104&
                 PartB~epeat~xaminees                                   13&     5&       18&
                     PartBJ~lass~f~012)&                                ##&     #&      ##&

  1

  2           486.      The DOE,APMA,RFUMS,and State of Illinois, with knowledge and

  3   intent use force or threat of force to interfere with, or attempt to interfere with, Dr.

  4   Abazari's acquiring of federal benefits of a program or activity receiving federal financial

  5   assistance, by deliberately withholding the guarantee of"100% of graduates will be

  6   placed in a CPME approved residency program" to render him directly defenseless and

  7   "[in]capable of servicing [his] student loan debt," and then further systematically use the

  8   Government authority to withhold Dr. Abazari's right of discharge at federal law,

  9   pursuant to 20 U.S.C. §1087e (h), in order obstruct Dr. Abazari's acquisition of lawful

 10   debt relief, thereby singling out Dr. Abazari as Iranian Muslim for desperate treatment of

 11   limitless debt obligations —now $110,174.09, above and beyond the debt limit of

 12   $162,660 provided to other students:


                          Dabt fur tt~e c:1a5.w ~f'?t>[15




                           P}ic r.ic..ti T     air :
                                                   •';+t. ,iC f
                                     k b:I ~~ ~.

                                                         ~:f;4,:rFj:~     ',
                                                 G
                                 .xr'          .:7
                                 }:61

 13

 14




                                                                        228
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 29 of 50 Page ID #:229



  1          487.     The DOE, APMA,RFUMS,and State of Illinois, with knowledge and

  2   intent use force or threat of force to interfere with, or attempt to interfere with, Dr.

  3   Abazari's acquiring of federal benefits of a program or activity receiving federal financial

  4   assistance, by deliberately withholding the guarantee of "placement services for program

  5   completers", and CIP Code 51.2101, to render him directly defenseless and "[in]capable

  6   of servicing [his] student loan debt," and then further systematically use the Government

  7   authority to withhold Dr. Abazari's right of discharge at federal law, pursuant to 20

  8   U.S.C. §1087e (h), in order obstruct Dr. Abazari's acquisition of lawful debt relief,

  9   thereby singling out Dr. Abazari as Iranian Muslim for desperate treatment of limitless

 10   debt obligations, despite numerous specification codified by statute under 20 USC

 11   §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20

 12   USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC § 1092(a)(1)(J), pursuant

 13   to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7);

 14   20 USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7):

 15   Principal Balance 152,289.08 July 5, 2015; Outstanding Interest $16,160.71
 16   Principal Balance 225,139.23 June 2, 2016; Unpaid Interest $2,540.93
 17   Principal Balance 225,139.23 June 2, 2017; Unpaid Interest $17,524.86
 18   Principal Balance 225,139.23 June 2, 2018; Unpaid Interest $32,554.30
 19   Principal Balance 225,139.23 June 2, 2019; Unpaid Interest $47,694.86.
 20
 21          488.    With knowledge of race and ethnicity of students, the State of Illinois goes

 22   out of its way to throw the governments force behind the denial of Dr. Abazari—an

 23   Iranian Muslim—the federal benefit of "placement services for program completers", and

 24   CIP Code 51.2101, by deliberately rendering Dr. Abazari defenseless and "[in]capable of

 25   servicing [his] student loan debt," in the clear and present fact RFUMS admits that




                                                   229
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 30 of 50 Page ID #:230



      "100% of graduates will be placed in a CPME approved residency program" and the

  2   State goes on record in stating:

               ~j 4         In 20Q3. RFC?I~IS applied to die Illinois Beard of Hig~ier Education(IBHE)fir permission
                        to operate a program {Scholl College) offering tl~~ degree of"Doctor of Podi~tric ~4'Iedieine'
                        ~I)P~. ]:n its description of dze proposed pr~aam, RF[TI~4S includ~i the st~teinent that
                        "(a]fter graduation Scholl College places its graduates in 2~[-] and 3fij-]month residency
                        training prayrams." The application also s~7ted that Scl~a31 College expected to enrc~(1 about 90
                        students each year, for a total of~~ in the ~?-year grogram. Tlie It3HE apprc~t-ed the application
  3                     for the DP'VI program.


  4          489.     Navient acted with knowledge and intent to interfere with, or attempt to

  5   interfere with, Dr. Abazari's seeking to use "U.S. Department of Education

  6   (ED)...jurisdiction," so that he may enjoy or participate in a benefit of any program or

  7   activity receiving federal financial assistance, in the "placement services for program

  8   completers," and CIP Code 51.2101, for the period 2008-2014, where Navient sought on

  9   or after February 22, 2019 to withhold and restrict access to financial records in

 10   furtherance of an investigation to enforce federal rights:




                                                        230
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 31 of 50 Page ID #:231




                        <~n~,.~<;~a<,, Eo~.,o.,
          IV ~4V I~~[T ~~,aµ.~.:


           Correspondence Summary

           Dxuments We Sent to You provides access io conespondence Thal contains non-public, personal information (NPI data) which was
           recently relerenced in an email to you. These documents will be available online at this websile for 12 months.

           Dxumenta You Sent to Us provides access to any correspondence you or your cosigner may have pmvidad to Navient iF~al does
           not contain non-public, personal information (NPI data) such as a Drivers License or Social Secun~y cab for someone other than
           yourself. Vou wn view these documents online at this websile for 7 days.

          If you would like to retain a permanent copy of a document, h should be saved to your computer. The documents listed below are in
          Adobe Reader format. If you wish to view iha correspondence and have not already installed Adobe Reader, please install it lirs~- A
          free copy o1 Adobe Reader is available for download at htto~.i,Gael.ad~be.corro'reatler0iherversiors;. If you have any questions or rf you
          would like us to mail you copies of any of tliese documents, please contact us ai (800) 7221300.


                                                          F

           DAiE         MAIL SUBJECT               CORRESPONDENCE
                       New document ready to         The Customer Advocate Und received your             ~ ~~~~~~~~~~~
                                                                                                            PDF        ~"""~""""""~
                                                                                                                         IMG
           22-Fab-2019 view!                        inquiry
                      New document ready to          The CustomerAMocate Und received your               ' .~~~~~~~
                                                                                                             PDF..       ~-~--~
                                                                                                                          IMG ~.
          06-Feb-2D19 view!                         inquiry
          22Jan-2019 Change in Loan Terms            Change in Terms Letler                              ~ WF             IMG
                      What you need to know          payment Schedule Options                              PDF '.         IMG          HTML
          20-Jan-2019 about your repayment                                                                  ---                       -- --
                                                                                                          _.____-
           20-Jan-2019 Change in Loan Terms          Change in Terms Lefler                              ~ PDF            Ih1G

           10-Jan-2019 vNew   document ready io      yore?re researching your request                    '. F9F           IMG
                         iewi
                      New document reatly to         The Customer Advocate Unil received your              ppF            IMG
          10-Jan-2019 view)                         inquiry                                                       __
                      Vour Interest 5tatemeM is      Your semi-annual interest statement
                                                                                                            ~~~~~
                                                                                                           PDF           IMG~~"       '"""~~""~
                                                                                                                                       HTML
          03-Dec-2018 Available                                                                                         — —
                      ~uartedy Interest              Your quarterly forbearance statement is avaiWble      PDF           IMG          - HTML
                                                                                                                                         "~"""""- ---
          02Jun-2018 Statement Available                                                                                -               - -—
                      Quarterly Interest             QuaAerly Interest Stalemen~                           PDF-"          IMG           "  """"~~ ~-
                                                                                                                                        HTML
          03-Apr-2018 Statement Available
                      New document ready io          Administrative Forbearance Processed                '. PDF ' ' IMG
          20-Mar-2018 views

          03-Mar-2018 Quarterly Interest             Your quarterly forbearance statement is available     PDF.           IP.1G        HTML
                     Statement Available                                                                    -..- .:       --              --



                                                                            Logout


                                                                        About SSL GahiFicatas

                    C'.J About Us ~ CJ~ Terms of use I C~ Protecti Your Privacy ; C~~cial Media Policies                                      C~1 Contact Ua
                                               CJ Accessibility ~ ~ About Our Ada i   Site Map




          ~ 20182U79 Navien4 Solutions, LLC. All rights reserved Navies% snd the Naviertf logo are the service marks of Nau3ent Solutions, i.LC,
       Naviont Corparation and ifs subsidiaries, including Navient Solutions, LLC, acs rtot sponsored by ar agencies of tl ho United S9ates of America.


  1

  2                490.              On a January 14, 2019 letter, Navient states that "[o]n March 19, 2018, we

  3   received a request to place your loans in the Borrower Defense to Repayment

  4   Forbearance while your claim was reviewed":




                                                                                                    231
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 32 of 50 Page ID #:232



                                                           ~~r~,~ror~~s~k~<<~     y
                    i~~V~~NT                               ina~, s~~;.~~m
                    Gfik~ of t~iq ~~~Sli~'*ter 4dvt~c.it
                    PO Bay 9E~70
                    e`ddlies-harm. f'h 13773-g@tl0
                    V hoitE'. ?F,F+-Sam-/~ S9
                     F ax. S'p-5;x.1-a5~;1
                    Afi..;~aie~~na~~nr~y~rr~


                    January 14, 2019



                     Mr. Armin At~azar~
                     14 Nationat P~
                     Irvine. GA 82602-01U3

                     RE:       Yvur Student Eoan AcCnunt ~f9687861285

                    Dear etc Abazar~:
                                                                                        with your concerns
                     Thank you for reaching out fG the OKr_e of the Customer advocate
                               your student loan accent   We  hope  you Fnd the fnilowing information helpfui.
                     regarding
                                                                                                    Stafford
                     Navient ~epartme~t of Eduction Loan 5an~iciny currently servir~s hNo F~~eral
                                                                                               vou.
                     Loans, two Direct C~iaduate PLUS Lnans acid 11 DirE:rt Stafford Loans for
                                                                                                        Department
                     Your federal studentaoar~s rate_rer~ced in this letter ara owned by the U.9.
                                     fie fienns  of tf~~e fedefa( siudgnt loan programs   are  not determine  -ii by
                     of Education.
                     Na~ient, thzy ark establis3~CxJ by ~edef'~al law, in particular by the Higher Education Act of
                     1965, as an~eridetl, and U.S: Department of Education regulations. Among other
                     things, fhe Jaw aid i'zgulatiC~rts set t~rrowittg Ifmits, int~resi Yates, e6g(6ility for
                                                                                                               your
                     subsidies, repayment ~lar~5, capitai~za4~or~ 04 interest, enr~ i~an forgiveness. As
                     loan servicer, Naviet~t is required    to administer your loans  on ~ehaif  of the  U.S.
                     Department a~ ~dEtcdtroi~ in accovdar3~ with ttie tavr.

                     You al~~ a~reac~ #a fhe t~nns of tie loans when you signed the Promissory Notes
                    (a~pies enclased`i.

                     T1w ~i_S. Department of Education (gyp} has created a process for boiTow~rs;who
                     attended schools that may have iiol~tect the law to seek. Loan discharge based ort
                ~    Bofrow~er Defense fo loan Repaymar~t On M~roh 19, 2fl9 S. we received a request to
                     place your loans in the Sorro~.~er Defense to Repayment ~or6earanr~ whil0 your c{~im
                     was ~'eNewed. At that tirrte, theloans were placed o~ hold from March 7, 2079 to Marrh
                     6, 2C~ 19. {f ~D res~ulres flu#h~r tlene to review your application, they will send a new
                     update to B?d0nd t#ig ~Grbearanr~. Please understand that this program is not
                     administered by Navlent. You can catl the ED's Defense to Repayment hotline at 855-
                     278-6217 to verify tt~ status of your claim.

  1

  2           491.          Navient acts with knowledge and intent to interfere with, or attempts to

  3   interfere with, Dr. Abazari's seeking to use "U.S. Department of Education

  4   (ED)...jurisdiction," so that he may enjoy or participate in a benefit of any program or

  5   activity receiving federal financial assistance, in the "placement services for program

  6   completers," and CIP Code 51.2101, for the period 2008-2014, where Navient admits on

  7   "[o]n March 19, 2018, we received a request to place your loans in the Borrower Defense




                                                                          232
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 33 of 50 Page ID #:233



  1   to Repayment Forbearance while your claim was reviewed," while Navient and DOE

      continue to aggressively bill Dr. Abazari interest:

  3   Principal Balance 152,289.08 July 5, 2015; Outstanding Interest $16,160.71
  4   Principal Balance 225,139.23 June 2, 2016; Unpaid Interest $2,540.93
  5   Principal Balance 225,139.23 June 2, 2017; Unpaid Interest $17,524.86
  6   Principal Balance 225,139.23 June 2, 2018; Unpaid Interest $32,554.30
  7   Principal Balance 225,139.23 June 2, 2019; Unpaid Interest $47,694.86.
  8
  9          492.    DOE acts with knowledge and intent to interfere with, or attempts to

 10   interfere with, Dr. Abazari's seeking to use "U.S. Department of Education

 11   (ED)...jurisdiction" to acquire the enjoyment or participation in a benefit of any program

 12   or activity receiving federal financial assistance, in the "placement services for program

 13   completers," and CIP Code 51.2101, for the period 2008-2014, where Dr. Abazari files a

 14   Boarrower's Defense application in November 12, 2015, but the DOE waits until "March

 15   19, 2018....to place [Dr. Abazari's] loans in the Borrower Defense to Repayment

 16   Forbearance," while Navient and DOE continue to aggressively bill Dr. Abazari interest,

 17   despite mandates set forth or in accordance with 20 USC §1094(a)(1); 20 USC

 18   §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC §1092(a)(1)(M),

 19   pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20 USC

 20   §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7); 20 USC

 21   §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7):

 22   Principal Balance 152,289.08 July 5, 2015; Outstanding Interest $16,160.71
 23   Principal Balance 225,139.23 June 2, 2016; Unpaid Interest $2,540.93
 24   Principal Balance 225,139.23 June 2, 2017; Unpaid Interest $17,524.86
 25   Principal Balance 225,139.23 June 2, 2018; Unpaid Interest $32,554.30
 26   Principal Balance 225,139.23 June 2, 2019; Unpaid Interest $47,694.86.
 27
 28          493.    The State of Illinois acts with knowledge and intent to interfere with, or

      attempts to interfere with, Dr. Abazari's seeking to enforce the allowance of enjoyment




                                                 233
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 34 of 50 Page ID #:234



  1   or participation in a benefit of any program or activity receiving federal financial

  2   assistance, in the "placement services for program completers," and CIP Code 51.2101,

  3   for the period 2008-2014, where it admits that "Scholl College places its graduates in 24

  4   month and 36 month residency training programs":



                                                               ._                           ~r


                x'S~:i'H [GtfiV'lCiSE'I'1':i'![F: <.'HICA40 ~i~lllCAL SC'HCNJL- Ci1L S~ILLL1:~1 ~L SCH(JLL
                                            (  :OLLF:i.E f7F PGU[A'I'[ItC ;lAEUICIIE




                       F.F.hiecty re C.-.icoxc ,., s.~>€cgM;,.,a15vaU.e.ma.

                      71ie. H~.cnzssn ?.{. Fi h i'niveraic-.' ~~C Hi~:•.tEA Scicssres"B3xc C.3tirnga A4~clic.ni ScBntoi iF'E HS:C'U.Sf
            iui e`~eta~~.-h ertro a xg;[rcntsnY u-iYic atar. Lir. t\'~:i~s~n h4. S.~3un11 l',N(r•„e ref 1'axYia .: Mcu                 -.~Ea'.iexg
           :~~ [eaes i~ ~~               ee S..~tx~il i"~•'~Fcy< H. E..•.ttti(:+.q5 ~.s +*.vle ma ~ c~A~x:~u 1 ~i        F. f48 TsiF: l'"d[.;ue
           ( v      .~:~Ivxi.. .a~ 1<p'il *+: i) ~irfi.,~n r        !           l3 tf~e~i.; rs, I 1 c14. t1 S'-, rra3sias 3a .att~A in 'vc~r.8.
            C             '['i,~~. u~.Ravrta~ of Se~il C'c                .a:ra eme~ [M: ine t .. ~~[..s.~.~u ro ~~onl:(.hiing.r i±~ie8~
           ' ti's. C~.1:ti e1 -a:lt~ixx31 ('>f le},'a~.at ilm - - `~v re~ite±~, iafiirt tPx li ICI"<'~,i:a }-n(caxe.
           }

                       7'iei~R l~     ~'si~y-e4na~,pki 13ae> ~e~ ~     a<.~uisxL" Si-ba.El4`vI1 g:. .~~i1F x~~.;~-              o tY xx      w~ a~
            Z ` f!S ~ll~ Ykt:~:t.)Y UR f'~+43e6ETE ~Ecilj~~st<`(T) 3' ^,f ..ar:I f` ~..~•),y>}~4 .~ ~.itAlt=~; ~E3     ~r rFi x~sl ~¢ ~Hl ~c1Ct3GG
            S<x afWaKiia iotrrrnt1 i~              iixt bhc ~xxu              ~.Hvf alxr. ~~'x3e --   7'!v ~~          ., x 1 1            _. n;.i
            stud~ltls ftn~,'Ing' in R¢•r Fco >1 •c,ihs 1~)'s cn-N~t the m~ioct(X W's+:sates and 1 cen                       ai~~     Xr
            rEfa.ie. an+£ si3 iu..~al y;l.su~>. C;aera:eeEu          , iu p~erayr an.a v'eli r~~ ~e~ t1w cures     _. prr~=.,:a :, fr~hnFi E~w


                     iitudc^.rom ~.:irs arx.. cner.i3,x! g.rr...~r. ~•icfc+.x~r.. a.f aAru~. ~erimsu~l'eme fvx ~,rnfckai..suE xa.d4.^s. F..:x<E+
                 u~.~'r.       ecSV R+.W';. <~! the a4wbent - ~! i5it-ecei pv~          a :t Yw+'.c A~i. eatz .w ~d..u»:rw8 eiek,'aC. Ix~ taa R~
                        neliAzir. ~ vat <.nmtvc^ ~.zV ve <.vtx•r iacAi( L.nurn: (t z9 gncntrn~ deexas7 cat                          .uk ar x
               ct/,iB.~zi cnl3q~es                 n• ynim          mltnia`ai. Cbndz[iaxCS aer. rr~airod cn Em~i.+~¢'Iht :Ei~-AiY•al
            i .itv~e :4<iei~is..iun "F'aa! rldt'iTt Sai'iax i.+aA~.iivxi~~~e,

                          .5chotl Ci l7egeas ~.xpc:cta rx~ rad[a~c:ilate i~S3 shsl..-ufs. yc'r star Si,x u anca3 <nr.n7Eax-+ar a.Y tstry~rc~.aimti_~
            ."s_-fKk_~iei.lia~~. 1' 9.>~I. - s ~I - x~.~x,ur ~r, xei i ...+r~,,..               .._                    e i          ..<il e1~,-G.1;~~.
                   3ofti~~ +~leL. k. -(l idAu~ti 1'?M3~ (;f.li ~ i~ls~-^ ~9F .                           1 -~~ ~. l~l ttk>{oFFr ri            ~,
            F+C u:e~➢u IxxwScQ !'httR~pitout tB~c-T.?ttitrA Siama (,a                   utn9..                      ~M~xfx~. ~t1Wa1tY                -
            !<s+x.x9.~*ie,±s.; a.aE Ei.,.+i.m+: ~a.~ro~ts,aLuwa'. ,+5.*+~7 s                       z t,.a~.,tec.<ut n[nz... n:. .S~.NiitE ~ -~ ,k~g~.
            la;~s tsee~uv4 s~~>r~wrc~nxroiv c»ie-~:birrE ~~i th.r Fern:KG~rsq yrisii    ,iii.~it ~:i     1.
                                                                                                     t1u. nitecl „:Ls~c~~.

                      T}~i. el.E'. Vii- ;erorn           c~liet-ci Pa~ aN~ ( ei! ~ i~ u?iria is Vt 8 :~E Prs&         ~~f' ri~r
           A~xrn.•.en P..kiv~ r.. ~i~ lic.l t a< -a,~xvm .eml :epnrn 'c~i hi t7~a[   ~.f Sirta:. E>e~n~m•xN 1 1;."
           F'&:l45fC':NS, is ceeilivl be 771rMliirhs-a L,eazn~aa~ CRrmntis~irns drat i~ s natroaS>r~ aF eYe ?~'n_'t7~~['tncr:tl
           '~yw.~: eaRisz+_ ~>f("ollcg;.e z.M Sri~arels.
           :

                      9'rrs<mx irziusrnca~d: nh+.•ining fiiertic~                    aMevst eAix n.~,cae r7ue~ld z,.2~cxu~t'. 4~4nr~rx
            titirtidgC. 33P)CirCca flay Roaa7. C nt~.ag,.<. titis~ia~Tete. i 7i^i'nl >:'R.Aiy'v.i.




                                                                                                            ~~'                       ~~•~~
                                                                                                           s;sacx^~

  5

  6            494.                RFUMS acts with knowledge and intent to interfere with, or attempts to

  7   interfere with, Dr. Abazari's enjoyment or participation in a benefit of any program or

  8   activity receiving federal financial assistance, in the "placement services for program

  9   completers," and CIP Code 51.2101, for the period 2008-2014, where it employs the

 10   assistance of Student Officers to lull students such as Dr. Abazari into a false sense of


                                                                                                           234
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 35 of 50 Page ID #:235



      security by directing them to "TRUST THE SYSTEM,TRUST YOUR FACULTY"

  2   (capital letters emphasizing screaming) and "[faculty] will not mislead us"("mislead"

  3   emphasizing use of legal term of art "mislead") and "when someone tell you to do

  4   something, simply do it":

        From: Cleas Olflcers SCPM 2079 <c~-sc~r:2C'S~irfu^Fs1
                                                            r'g>
        Date: Wed,Sep 29,2010 at 9:37 AM
        Subject: CLASS UPDATES
        To: SCPM2013 <S~✓MZOt~~rq~J~3l~rankE:r:.edu>


        Hello Everyone:

         Attached to this email Is a group of updates regarding the issues that were brought up in the last class meeting. Please read k and'A you have any questions, please feel
        free to contact me.


        Have a wonderful day!

        Brian



        1 File     167kB


        D        Letter to the Class.docx
                 1 7kB



  5

                  a. There was one comment that was mentioned in each of the meetings that I
                     attended over the past week; TRUST THE SYSTEM,TRUST YOUR
                     FACULTY. This school has been around longer than any of us have been
                     alive and is now the leading school for podiatric medical education. They
                     must be doing something right, and we need to trust that they are doing
                     everything in order to make us the best physicians that we can be. There
                     will be challenges and they will make us work for it, but they will not
                     mislead us or deny us of any information that is essential to our education.
                     Therefore, when someone tells you to do something, simply do it,
  6                  knowing that in some way,it will make you a better doctor.

  7                495.           RFUMS acts with knowledge and intent to interfere with, or attempts to

  8   interfere with, Dr. Abazari's seeking to enforce the allowance of enjoyment or

  9   participation in a benefit of any program or activity receiving federal financial assistance,

 10   in the "placement services for program completers," and CIP Code 51.2101, for the

 11   period 2008-2014, Defendant RFUMS admits to providing to "placement services for

 12   program completers," from 2008-2012, through 16 of its faculty members, on at least 6

 13   separate occasions, where it expressly states "100% of graduates will be placed in a

 14   CPME approved residency program."



                                                                                        235
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 36 of 50 Page ID #:236



  1           496.   In clear and present fact Dr. Abazari has not been provided "placement

  2   services for program completers," and CIP Code 51.2101, and a formal complaint filed in

  3   State court on November of 2013, the State of Illinois uses force or threat of force to

  4   interfere with or attempt to interfere with Dr. Abazari's acquiring of said benefit of any

  5   program or activity receiving federal financial assistance, as provided for by RFUMS,as

  6   a "placement services for program completers," and CIP Code 51.2101, by placing

  7   multiple judges with ties to RFUMS ,on a case involving claims against RFUMS,so the

  8   they can alter State decisions to the benefit of RFUMS,despites mandates set forth or in

  9   accordance with 20 USC §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E);

 10   20 U.S.C. §1087e (h); 20 USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20

 11   USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii),

 12   pursuant to 20 USC §1094(a)(7); 20 USC §1094(a)(21); 20 USC §1092(a)(1)(R),

 13   pursuant to 20 USC §1094(a)(7).

 14          497.    The State of Illinois, acts with knowledge and intent to interfere with, or

 15   attempts to interfere with, Dr. Abazari's seeking to enforce the allowance of enjoyment

 16   or participation in a benefit of any program or activity receiving federal financial

 17   assistance, in the "placement services for program completers," and CIP Code 51.2101,

 18   for the period 2008-2014, where it admits, but never provides, "[i]n its description of the

 19   proposed program, RFUMS included the statement that `[a]fter graduation Scholl College

 20   places its graduates in 24[-] and 36[-]month residency training programs."' Abazari v

 21   Rosalind Franklin University of Medicine &Science 2015 IL App (2d) 140952, ~[4:




                                                  236
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 37 of 50 Page ID #:237



         4          In 20Q3, RFC?PvIS applied to the Illinois Board of Higher Education(IBHE)#or permission
                to operate a program (Scholl C'allege) offering the degree of"Doctor of Podiatric 'Medicine"
               (DPPvt). ]:n its description of the proposed ~roaam, RFITIviS included the statement that
               "(a]fter graduation Scholl College places its graduates in 24[-] and 36j-]month residency
                training programs." The appiiratian also st~~ted that Scholl. CoIlege zxpected to enroll about 9Cl
                students each year,for z total of'~60 in the ~-year groeram. The IBHF. ~pgrc~t~ed the application
  1             fir the DP'~4~1 program.


  2          498.     The State of Illinois with knowledge and intent to interfere with, or

      attempts to interfere with, Dr. Abazari's enjoyment or participation in a benefit of any

  4   program or activity receiving federal financial assistance, in the "placement services for

      program completers," and CIP Code 51.2101, for the period 2008-2014, where State

  6   Judge Birkett is empowered with the ability to make statements in Abazari v Rosalind

  7   Franklin University of Medicine &Science 2015 IL App (2d) 140952,9[67, and

  8          a) he was "listed as a potential witness or whose name may be mentioned in the

  9              Rezko trial"—a criminal trial involving RFLTMS Board of Trustee

 10              Members—and allowing him to sit on an appeal against the same Defendant

 11              RFUMS;

 12          b) he had received $15,000 in contribution indirectly and $11,000 directly from a

 13              Board of Trustee previously;

 14          c) RFUMS admits from 2008-2012, through 16 of its faculty members, on at

 15              least 6 separate occasions, that it provides the express garuntee that a "100%

 16              of graduates will be placed in a CPME approved residency program";

 17          d) in the ordinary course of business provided funding to the residencies at

 18              Columbia Kingwood Medical Center, 7 DVAMC hospitals, Lakeview

 19              Hospital, Northern Virginia Podiatric Residency Program, Riverside

 20              Osteopathic Hospital, Scholl College of Podiatric Medicine, Sinai Hospital of




                                                          237
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 38 of 50 Page ID #:238



  1              Baltimore, St. Mary of Nazareth Hospital Center, Vancouver Hospital, and

  2               Western Pennsylvania Hospital; and

  3          e) in the ordinary course of business acquired accreditation specifically for

  4              "Podiatric Medicine and Surgical Residency" in addition to and separate from

  5              their Doctor of Podiatric Medicine accreditation.

  6          499.    The State of Illinois with knowledge and intent to interfere with, or

  7   attempts to interfere with, Dr. Abazari's enjoyment ar participation in a benefit of any

  8   program or activity receiving federal financial assistance, in the "placement services for

  9   program completers," and CIP Code 51.2101, for the period 2008-2014, where State

 10   empowers Judge Winters to participate in a scheme and plan to "recommend that we try

 11   the case...before Judge Winter, not a jury," where

 12          a) Dr. Abazari had expressly "demand[ed] a trial by jury on all triable issues" in

 13              the prior filed pleading; and

 14          b) Judge Winter's served as Treasurer of an entity that partners with RFUMS,at

 15              a time concurrent with her presiding over claims against RFUMS.

 16          500.    The State of lllinois with knowledge and intent to interfere with, or

 17   attempts to interfere with, Dr. Abazari's enjoyment or participation in a benefit of any

 18   program or activity receiving federal financial assistance, in the "placement services for

 19   program completers," and CIP Code 51.2101, for the period 2008-2014, where the State

 20   of Illinois places Judge Birkett and Judge Winters,judges with ties to RFUMS,at two

 21   different stages of the litigation process, for the purpose of fix the proceedings to deny

 22   Dr. Abazari his benefits, despite mandates set forth or in accordance with 20 USC

 23   §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20




                                                  ~
                                                  C :3
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 39 of 50 Page ID #:239



  1   USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant

  2   to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7);

  3   20 USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

  4          501.              As represented by a screenshot of NorthPointe's website, NorthPointe

  5   Resources admits that it "partner[s] with Roslaind Franklin University" in a joint venture

  6   to provide formal education to RFUMS's psychological doctoral students in the form of

  7   "experience working with UDD":




              t;.r:~r:,; ..~:.-:o~,-;.,.>„z . ._.   .,~ .. _ . ••sonooisanaory~o~~a~~or,s



                             Schools and Organizations
                                        We. baiiewe ir, pro~riing NsiortarV ~pp~rt~mitiexs throu.Y~ partnerships
                                            that pruyiele each. ~ar.'rar wrlh unique re_~urcas and bs~refrts.



              3 37f~[;~~&:[r_:an'3_
              .                                          Fia~3~3i.'^.d;:anKlir: L`nivi:rsixy      ~Jnl.fa[~sliy cF tittnr_.i3
              C13 &c~i~i{t?Y and F~3un:an                at fl9cdte3na ar,<i '~c~e~enx            LXdnti~lo~
              E%,sve:epn~~nt




                                                                                                  We partri er with the!in iversity

  8                                                      Wa partner with Rosalind                 e! Illinois Cert ifietl ~rxtensinn




                                                                                         239
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 40 of 50 Page ID #:240


              bVa partnered with Th e            Franklin !Jniversity to provide    Program in provide hortirultu re
              i:nrvar.^,ity of Ilan ais          psychology dremral siutlants       classes. Ro~rem participants
              RPh nbili[a!ion Rssearrh and       r n opportunity to gain            spHnd spring, summer,and !all
              paining Center rn                  expariencs working with            laaming about gnrdening—
              Devalnpmental Disability anA       persons with I,~(;D so they may    planfingand caring for flowers
              H aatlh (RFiTCDD) in Aevelop anA   b etter understand and serve       and vegata.bles in the IGllian
              launch a nationwide health         the needs of a diverse             R.f11P.1 l3~f~Af1. Th P. VA9P.f AF1P5
                                                                                    r
              i nitiative (Health Ma:fers)       populatirn.                        k hat are grown are harvasled
              design ad tc teach 2nd assist                                         and disfributa6 in the C!LA
              agencies ir. developing wellness                                      homes ih roughrut late summer
              i nitiatives within their                                             and fall,
              organizaliors and communities.




  1

             502.            As reported by Northpointe Resources, in a 2013 publication, during a

  3   time Judge Diane Winter was performing active judiciary services on a complaint filed

  4   on or around November 12, 2013, for Dr. Abazari's complaint, against RFUMS,Judge

  5   Diane Winter knowingly and willingly served as Treasurer of NorthPointe Resources,

  6   that "partner[s] with Roslaind Franklin University," in a joint venture to provide formal

  7   education to RFUMS students:




                                                                              240
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 41 of 50 Page ID #:241



               Guidance and Vision.
               Boani o!Lzireetn•s a~:c A.,•2iliatiune

                                «~t.Er,:~:~, a,~:~ ~tn„~~K x.,,m~r.~;.,~i~;.~,. ;:,:nr ~m~,~e.y

                                                            rx~suriv<easr~
                    ox.n1.4...ek              1.«<~~.e~u~jla:       [~'wu. a~s~:u,~                  eda:e se.x~as
                    Scvx Gisn:s N.      1x    fi:.ciC u.4.                      r~1:~~T              ~~
                   .<,a::Ka-i<i: C.'.t5       ll::nix:(:~v.-.          ii M'.: 'C.';~,.~rt           S<<..~ x~~
                    CSalmnnnids Hord          Ym l7~auman           'lkwnr

                                                        BOond ~4em6Css
                        :.iem.,aag,                   u~Y~             esucp x,:,w,a~

                         d:hnu~atzc4.0
                                  .        ~          .t~'m,:..iw~,:..R,
                         ayp,~.~+a,.sa.~~                                            ~.cs;M.d~,k
                         ww ~xe:~rca.~::~arn.)        u.a~,e,Y.~«vd                      ~.~+Lmn
                                                      Fbv.:                          .%i~b4~ifrJ~c~if'

                                                     Ho:u~reev 1Mnrd
                                                 ee~gc~      ~ ~.lo wue
                                                 ~ d:D                ~uY1r~:Cnpx+,:m:




  1

  2          503.                 As reported by Northpointe Resources, in its 2014 publication, the

  3   relationship remained in effect and active up until and through 2014:

                                                 Guidai7ce and Vision.
                                           Board of Uireccars and A~liatinns
                              ~:~,r.,,:...s ~~z~e ~r >~..r~r~ ~; .~,-,r.;~.t <.s ,acP.R ~., mf :,m,m,~~q
                              ~n-~ a~. ~~c~Ud :~~ c~c :,,::~„ :~ «:~ w~~:ter:<~, ar.,~.~, ~:o ..<: u+.:.
                                                          ..rzecrc.re 6oa:~d




                   ~~. ~                     ~~~
                   vrl t~irsNe                ~1.Aiie                      ..                                    ~......
                    ~ ~k..;~~k x:;1;5                                                     •.,            y...,



                                                           13~:a!d Np,,,~,~.^,
                                                                                                                           ~v 51e.3.4:
                                                                                                                                f -
                                                                                                                           .,~,~.1~
                                        r                                                                   I
                                                                                 -
                  ~~                                    ~;~~




                                                                                                 d



                                                         Flonorary ac.,.A




  4




                                                                                                                    241
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 42 of 50 Page ID #:242



  1              504.       Dr. Abazari made a formal express demand request for a jury trial, against

  2   RFUMS,on a filed complaint,for educational infringements, in the State of Illinois, on

  3   November 12, 2013:

  4             "53. Plaintiff demands a trial by jury on all triable issues."(Bates Stamp

  5   C:00019).

  6             505.        In the clear and present fact Dr. Abazari made said jury trial request for a

  7   jury trial, on a complaint filed on November 12, 2013, the State of Illinois, knowingly

  8   and willingly, by and through its agent, Judge Winters, subverted and hampered Dr.

  9   Abazari's right in the use of his attorney's professional services and right to jury trial, by

 10   scheming and planning with Mr. Jesser, then Dr. Abazari's so called "attorney," to

 11   dismiss Dr. Abazari's claims through "recommend[ing] that we try the case...before

 12   Judge Winter, not a jury":

         recommend that we try the case, if not settled, before Judge Winter, not a jury. Jurries, before whom I have often appeared,
       can be prejudiced, and unsympathetic to a DPM who received a doctoral degree but whose school did not enable him to procure a
       residency.

       With ajudge, Istart-off with an intelligent "trier of fact.'
       With a jury, I have to educate them to everything, and that is an unnecessary burden where
        have a professional plaintiff like you, suing a professional school like RFU.
        would have a harder "sell" with a jury than a judge like Judge Winter.

       Juries are often composed of lower-income citizens whose day-to-day financial struggles make them, again, unsympathetic to doctorates.
 13    It is my professional opinion that Judge Winter, without a jury, can provide as fair and likely fairer verdict in this case, than a jury.


 14             506.        The State of Illinois believed that there was a high likelihood that State of

 15   Illinois was interfering with, or attempting to interfere, Dr. Abazari's enjoyment or

 16   participation in a benefit of any program or activity receiving federal financial assistance,

 17   in the "placement services for program completers," and CIP Code 51.2101, for the

 18   period 2008-2014, where Dr. Abazari's so called "attorney," "recommend[s] that we try

 19   the case...before Judge Winter, not a jury," despite the very fact Dr. Abazari "demands a

 20   trial by jury on all triable issues"(Bates Stamp C:00019) on a prior formal pleading, and

 21   Judge Winder was simultaneously serving as a Treasurer of NorthPointe Resources, that


                                                                        242
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 43 of 50 Page ID #:243



  1   "partner[s] with Roslaind Franklin University," in a joint venture to provide formal

  2   education to RFUMS students.

  3          507.    The State of Illinois took steps to avoid the truth by allowing Judge Diane

  4   Winter to "try the case...before Judge Winter, not a jury," despite the very fact Dr.

  5   Abazari "demands a trial by jury on all triable issues"(Bates Stamp C:00019) on a prior

  6   formal pleading, and Judge Winter was simultaneously serving as a Treasurer of

  7   NorthPointe Resources, that "partner[s] with Roslaind Franklin University," in a joint

  8   venture to provide formal education to RFUMS students.

  9          508.    The "recommend[ing] that we try the case...before Judge Winter, not a

 10   jury," where Dr. Abazari had expressly "demand[ed] a trial by jury on all triable issues"

 11   on judicial record and Judge Winter's position as a Treasurer of an entity that partners

 12   with RFUMS,at a time concurrent with her presiding over claims against RFUMS,

 13   constituted a red flag to the State of Illinois and RFUMS regarding the legitimacy of

 14   Judge Diane Winter's involvement in claims against RFUMS.

 15          509.    As represented by a screen shot of RFUMS's 2003 financia1990 form, the

 16   State of Illinois was on Notice that Stuart Levine and Robert Weinstein were on the

 17   RFUMS's Board of Trustees:




                                                 243
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 44 of 50 Page ID #:244



                RoeallnC Franklin UnivMlly of NeGlclne and 5[ianee                                                       EIN: 36.2161977
                form 990                                                                                                    SCHEDULE V
                ficeal Year Ended Jug 30, M01

                Part V. list o!Officers. Uirxton. antl Trustees

                                                               Title and                                CoMributlona   Expense Aaount
                                                             Time Devotetl                               W Employee       and Other
                 Name and Adtlreas                            So Positlon                Compensation   Bmef~t Plans     Allowance

                SWart P. Levine                          Chapman of the Beard
                3377 Green Bay RwE                       o(TruWeo
                NortA Chkago,IL 6U064                    Voluntary

                ilobeA Weinekin                         SaerofaryRrwure~
                3777 Green Bay Roatl                    olTnnlen
                North C~icapo,IL 600W                   Yolunpry

                K. Michael Wdch                         P~Idant and                        527,083        185,158         13,580
                3331 Green Bay Rwd                      Chid Ececutiva Officer
                North Chicago,IL 60064                  Full-tlme

                M~nhallAfalk                            Chauellor                          73,756          302             None
                3737 Green Bry Road                     Volunhry
                NoRh Chicago,Il 600W

                Nanry Gan                               Eeeeutive VicsFmsidenl             285,51         Wp13             Nom
                3131 Green Bay Road                     Full•Time
                NOM Chleago,IL 60D6/

                Margot Surtidge                         Vice President for Finance         720,767        54,777           None
                7713 Green Bay Red                        and AdminieVNion
                North Chiago, IL 600&1                  Full•Time

                Michael Sams                            Vice President for Research        7T/,r04        57,718           Nona
                3137 Green Bay Road                       aM Dean, Graduate School
                NOM Chieago, IL 60061                   Full-Time

                Nabih Ramadan                           Vica PresldeM br Clinical          163,337        51,025           None
                x.173 Green Bay Road                     and Exhmal Aftairy
                NoM Chipgo,IL 60064                     Fu16Time

                Timothy Hansen                          Yice President for Faculty        120,979         d4,01Z           None
                J3J7 Green Bay Road                      antl Etluutional Affalrc
                NOAh Chkago, IL b0064                   Full•Tlme

                Terence AlbrigAt                        Dean, Dr. William M. Scholl       70T,000        42,SY.1           None
                ~3I~ Grcm Bay Road                       Colhge of Podlatric Metlicine
                NoAh Chicago, IL 60064                  Full-Time

                Wendy Rheautt                           Dean, College of HeaIN            768,981        32,928            Mona
                7713 Green Bay Road                        Profeaeions
                North Chicago, IL 60064                 Full•Tlme

               Anthony W Gargiulo                       Director, Volunhry
               7333 Gnen Bry Road
               North Chicago, IL 6U061

                Jxob ItiferEaum                         Director, Volun~ry
                7333 Green Bay Roatl
                NoRh Chingo, IL 6U064                                                        eM_

  1

  2          510.         As noted from a screen shot from public record of the Illinois Sunshine,

  3   the State of Illinois was on Notice that RFUMS's Stuart Levine, paid 10,000 on

  4   December 29, 2001 for Judge Joe Birkett to get elected:

  5




                                                                                          244
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 45 of 50 Page ID #:245



       Stuart Levine                 Citizens to Elect )oe 8irkett (/committees/11419/)               $10,000.00               Dec 29, 2001
                                                                                                      (/contributions/809216/)


                                                                                                              <     1 '       S   6 ', 7          13 I >
  1

  2               511.        As noted from a screen shot from public record of the Illinois Sunshine,

  3   the State of Illinois was on Notice that RFUMS's Stuart Levine, paid 1,000 on June 22,

  4   2002 for Judge Joe Birkett to get elected:

  5

                   Stuart Levine                 Citizens to Elect ]oe Blrkett (/committeesj'~419/)               $1,000.00                   Jun 22, 2002
                                                                                                                  (/contributions/907748/)
  6                                                                                       ~Y~

  7               512.        In a public published article on March 23, 2008, by the Republican News

  8   Watch, the State of Illinois was on Notice that Judge Joe Birkett's was involved in a

  9   criminal trial involving RFUMS Board of Trustee Members,"listed as a potential witness

 10   or whose name maybe mentioned in the Rezko trial":

                       Joe Birkett

                       Birkett is currently DuPage County State's Attorney and former Republican candidate for Lt. Governor.
                       Birkett is among those listed as a potential witness or whose name may be mentioned in the Rezko trial.
                       During his failed race for Illinois Attorney General in 2002, Birkett received a ~t 5.00 contribution from
                       John Parisot, a friend of Levine and witness in the Rezko fraud trial. Birkett also received $11,100 directly
                       from Levine.


 11

 12               513.        The State of Illinois believed that there was a high likelihood that State of

 13   Illinois was interfering with, or attempting to interfere with, Dr. Abazari's enjoyment or

 14   participation in a benefit of any program or activity receiving federal financial assistance,

 15   in the "placement services for program completers," and CIP Code 51.2101, for the

 16   period 2008-2014, where Judge served as Appellate Judge on Dr. Abazari's claims,

 17   despite the fact that Judge Joe Birkett had received $15,000 in contribution indirectly and

 18   $11,000 directly from Levine,—then RFUMS Board of Trustee—had been "listed as a

 19   potential witness or whose name maybe mentioned in the Rezko trial"—a criminal trial


                                                                           245
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 46 of 50 Page ID #:246



  1   involving RFUMS Board of Trustee Members—and presiding over a case on appeal

  2   involving the same Defendant RFUMS.

  3          514.    The State of Illinois took steps to avoid the truth by allowing Judge Diane

  4   Winter to allow Judge Joe Birkett to sit on Appeals, despite the fact that Judge Joe Birkett

  5   had received $15,000 in contribution indirectly and $11,000 directly from Levine—then

  6   RFUMS Board of Trustee—had been "listed as a potential witness or whose name may

  7   be mentioned in the Rezko trial"—a criminal trial involving RFUMS Board of Trustee

  8   Members—and was presiding over a case on appeal involving the same Defendant

  9   RFUMS.

 10          515.    The placement of a State Judge Birkett on the bench for Dr. Abazari's

 11   claims against RFUMS, where Judge Joe Birkett had received $15,000 in contribution

 12   indirectly and $11,000 directly from Levine—then RFUMS Board of Trustee—had been

 13   "listed as a potential witness or whose name may be mentioned in the Rezko trial"—a

 14   criminal trial involving RFUMS Board of Trustee Members—and was presiding over a

 15   case on appeal involving the same Defendant RFUMS,constituted a red flag to the State

 16   of Illinois and RFUMS regarding the legitimacy of Judge Joe Birkett's involvement in

 17   claims against RFUMS.

 18          516.    RFUMS admits from 2008-2012, through 16 of its faculty members, on at

 19   least 6 separate occasions, the express statement "100% of graduates will be placed in a

 20   CPME approved residency program":




                                                 246
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 47 of 50 Page ID #:247



                  Programmatic Outcomes

                  #1    Graduates will pass the National Board of Podiatric Medical Examiners
                        Part I and Part II examinations.

                  #2    Graduates will pass the Clinical Competency Exam

                  #3    100°s of graduates will be placed in a CPME approved residency program.

                  #4    The College will graduate students tha[ have the necessary knowledge,
                        skills, and attitudes for entry into residency training.

  1               #5    The College will graduate at least 90~ of matriculated students.




  2          517.      The APMA,the American Podiatric Medical Association, podiatry experts

  3   on the subject, expressly admit that that "enough slots for students who are graduating

  4   from schools of podiatric medicine" has been achieved, which resolved a "availability of

  5   podiatric residencies":

              O. Is the availability of podiatric residencies an issue?
              A. There are currently enough slots for students who are graduating from schools of podiatric
              medicine. There are fewer applicants to the colleges, which may be reflected later on. Surpluses in
              residency positions may exist in the future as fewer students attend the colleges.(See "In the News,"
              p. 14).
  0

  7          518.      The State of Illinois knowingly and willingly makes statements in Abazari

  8                                                             .App (2d) 140952, y[67 to
      v Rosalind Franklin University of Medicine &Science 2015 II

  9   interfering with, or attempts to interfere with, Dr. Abazari's enjoyment or participation in

 10   a benefit of any program or activity receiving federal financial assistance, in the

 11   "placement services for program completers," and CIP Code 51.2101, for the period

 12   2008-2014, where the State of Illinois holds Dr. Abazari up to public obloquy, to

 13   intimidate him and other students from pursuing their benefits, pursuant to Abazari v

 14   Rosalind Franklin University of Medicine &Science 2015 IL App (2d) 140952,9[67:




                                                          247
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 48 of 50 Page ID #:248



        9[ 67            I would also comment on the policy aspects of today's decision. When do causes of action
                     like this end? Plainriff essentially claims that defendants' podiatry school had a duty to admit
                     only enough students to fill the residencies available upon graduation. This is a practical
                     impossibility. In fact, many professions—law, medicine, architecture, etc.—rely on the cream
                     rising to the top. Factors such as the applicant's experience, attitude, motivation, judgment,
                     integrity, class rank, and grade point average play an essential role in securing postgraduate
                     placement. There is no way to predict those students who will male it. The inability of
                     educational institutions to guarantee academic success (and, a fortiori, placement in
                     residencies) was the reason the United States Court of Appeals for the Seventh Circuit held
                     that, if presented with the issue, our supreme court would hold that Illinois does not recognize
                     the tort of educational malpractice or negligent admission. See Ross v. Creighton University,
                     957 F.2d 410, 415-16(7th Cir. 1991). Subsequently, in Waugh v. Morgan Stanley & Co., 2012
                     II. App (1st) 102653, y[9[ 40, 42, the First District Appellate Court adopted Ross's reasoning
                     and held that the tort of educational malpractice is not cognizable in Illinois. The reasoning of
                     both courts was that academic success cannot be scientifically predicted, subject as it is to
                     intangible factors such as the student's attitude, motivation, temperament, experience, and
                     home environment. Id. y[ 37; Ross, 957 F.2d at 414. It would be equally poor policy to hold
                     defendants accountable for plaintiff's failure to obtain a residency, which depends not only on
                     academic success (which itself is not subject to scientific prediction) ibut on other factors
                     tangible and intangible. Thus, even if there had been no residency shortage, defendants could
                     not have guaranteed plaintiff a residency. Notably, plaintiffs complaint~kl s u ms ping about
                     his performance in the podiatry program other than the vague allegation that dae received
                     "adequate t excellent `grades' i h coursework."
  1

  2             519.      The State of Illinois knowingly and willingly interfers with, or attempts to

  3   interfere with, Dr. Abazari's enjoyment or participation in a benefit of any program or

  4   activity receiving federal financial assistance, in the "placement services for program

  5   completers," and CIP Code 51.2101, for the period 2008-2014, by further holding Dr.

  6   Abazari up to public obloquy to intimidate him and other students from seeking said

  7   benefits, pursuant to Abazari v Rosalind Franklin University of Medicine &Science 2015

  8   IL App (2d) 140952, 9[67, where

  9             a)            RFUMS admits from 2008-2012, through 16 of its faculty members, on

 10                           at least 6 separate occasions, that it provides the express guarantee that

 11                           a "100% of graduates will be placed in a CPME approved residency

 12                           program;"

 13             b)            provided funding to the residencies at Columbia Kingwood Medical

 14                           Center, 7 DVAMC hospitals, Lakeview Hospital, Northern Virginia




                                                              248
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 49 of 50 Page ID #:249



  1                      Podiatric Residency Program, Riverside Osteopathic Hospital, Scholl

  2                      College of Podiatric Medicine, Sinai Hospital of Baltimore, St. Mary of

  3                      Nazareth Hospital Center, Vancouver Hospital, and Western

  4                      Pennsylvania Hospital;

  5          c)          acquired accreditation specifically for "Podiatric Medicine and Surgical

  6                      Residency" in addition to and separate from their Doctor of Podiatric

  7                      Medicine accreditation;

  8          d)          APMA,the American Podiatric Medical Association, podiatry experts

  9                      on the subject, expressly admit that "enough slots for students who are

 10                      graduating from schools of podiatric medicine" has been achieved,

 11                      which had resolved an "availability of podiatric residencies."

 12          520.     The placement of a State Judge Birkett and empowering him to make

 13   statements in Abazari v Rosalind Franklin University of Medicine &Science 2015 IL

 14   App (2d) 140952, y[67, where

 15          a) he was "listed as a potential witness or whose name maybe mentioned in the

 16               Rezko trial"—a criminal trial involving RFUMS Board of Trustee

 17               Members—and allowing him to sit on an appeal against the same Defendant

 18               RFUMS;

 19         b) he had received $15,000 in contribution indirectly and $11,000 directly from a

 20               Board of Trustee previously;

 21         c) RFUMS admits from 2008-2012, through 16 of its faculty members, on at

 22               least 6 separate occasions, that it provides the express garuntee that a "100°Io

 23               of graduates will be placed in a CPME approved residency program";




                                                   249
Case 8:19-cv-01290-DMG-FFM Document 1-4 Filed 06/27/19 Page 50 of 50 Page ID #:250



  1           d) in the ordinary course of business provided funding to the residencies at

  2               Columbia Kingwood Medical Center, 7 DVAMC hospitals, Lakeview

  3               Hospital, Northern Virginia Podiatric Residency Program, Riverside

  4               Osteopathic Hospital, Scholl College of Podiatric Medicine, Sinai Hospital of

  5               Baltimore, St. Mary of Nazareth Hospital Center, Vancouver Hospital, and

  6               Western Pennsylvania Hospital;

  7          e) in the ordinary course of business acquired accreditation specifically for

  8              "Podiatric Medicine and Surgical Residency" in addition to and separate from

  9              their Doctor of Podiatric Medicine accreditation; and

 10          ~ APMA,the American Podiatric Medical Association, podiatry experts on the

 11              subject, expressly admit that "enough slots for students who are graduating

 12              from schools of podiatric medicine" has been achieved, which had resolved an

 13              "availability of podiatric residencies";

 14   constituted a red flag to the State of Illinois and RFUMS regarding the legitimacy of

 15   Judge Joe Birkett's involvement in claims against RFUMS.

 16          521.    The State of Illinois knowingly and willingly interferes with, or attempts

 17   to interfere with, Dr. Abazari's enjoyment or participation in a benefit of any program or

 18   activity receiving federal financial assistance, in the "placement services for program

 19   completers," and CIP Code 51.2101, for the period 2008-2014, by directly waiting to

 20   change the State of Illinois's narrative

 21                       —from-

 22




                                                 250
